 

Exhibit 10.1

 

Execution Version

 

(Graphic) [img001_v1.jpg]

 

 

CREDIT AGREEMENT

 

among

 

BRPI ACQUISITION CO LLC,
UNITED ONLINE, INC.,
and
YMAX CORPORATION,
as the Borrowers,

 

THE SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO,
as the Secured Guarantors,

 

BANC OF CALIFORNIA, N.A.,
as Sole Lead Arranger, Sole Book Manager
and Administrative Agent,

 

and

 

THE LENDERS PARTY HERETO

 

Dated as of December 19, 2018

 

 

 

 

 



TABLE OF CONTENTS

 

Page

 



ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1     1.01   Defined Terms 1 1.02  
Other Interpretive Provisions 34 1.03   Accounting Terms 35 1.04   Rounding 36
1.05   Times of Day 37 1.06   UCC Terms 37 1.07   Rates 37         ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS 37     2.01   Term Loans; Term Loan
Commitments 37 2.02   [Reserved] 38 2.03   Interest Periods 39 2.04   [Reserved]
39 2.05   [Reserved] 39 2.06   Optional Prepayments 39 2.07   Mandatory
Prepayments 40 2.08   [Reserved] 41 2.09   Repayment of Term Loans 41 2.10  
Interest and Default Rate 41 2.11   Fees 42 2.12   Computation of Interest and
Fees; Retroactive Adjustments of Applicable Rate 42 2.13   Evidence of Debt 42
2.14   Payments Generally; Administrative Agent’s Clawback 43 2.15   Sharing of
Payments by Lenders 44 2.16   Optional Loans 45 2.17   Defaulting Lenders 47
2.18   Acknowledgment and Consent to Bail-In of EEA Financial Institutions 48  
      ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 48     3.01   Taxes 48
3.02   Illegality 52 3.03   Inability to Determine Rates 53 3.04   Increased
Costs; Reserves on Eurodollar Rate Loans 54 3.05   Compensation for Losses 55
3.06   Designation of a Different Lending Office 56 3.07   Survival 56        
ARTICLE IV CONDITIONS PRECEDENT 56     4.01   Conditions of Initial Credit
Extension 56         ARTICLE V REPRESENTATIONS AND WARRANTIES 59     5.01  
Existence, Qualification and Power 59 5.02   Authorization; No Contravention 60
5.03   Governmental Authorization; Other Consents 60

 



i 

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

5.04   Binding Effect 60 5.05   Financial Statements; No Material Adverse Effect
60 5.06   Litigation 61 5.07   No Default 61 5.08   Ownership of Property 61
5.09   Environmental Compliance 61 5.10   Insurance 62 5.11   Taxes 62 5.12  
ERISA Compliance 62 5.13   Margin Regulations; Investment Company Act 63 5.14  
Disclosure 64 5.15   Compliance with Laws 64 5.16   Solvency 64 5.17   Casualty,
Etc 64 5.18   Sanctions Concerns 64 5.19   Responsible Officers 64 5.20  
Subsidiaries; Equity Interests; Loan Parties 65 5.21   Collateral
Representations 65 5.22   Beneficial Ownership Certification 67 5.23  
[Reserved] 67 5.24   Intellectual Property; Licenses, Etc 67 5.25   Labor
Matters 67         ARTICLE VI AFFIRMATIVE COVENANTS 67     6.01   Financial
Statements 67 6.02   Certificates; Other Information 69 6.03   Notices 71 6.04  
Payment of Obligations 72 6.05   Preservation of Existence, Etc 72 6.06  
Maintenance of Properties 72 6.07   Maintenance of Insurance 73 6.08  
Compliance with Laws 73 6.09   Books and Records 73 6.10   Inspection Rights 73
6.11   Use of Proceeds 74 6.12   Material Contracts 74 6.13   Covenant to
Guarantee Obligations 74 6.14   Covenant to Give Security 75 6.15   Further
Assurances 76 6.16   [Reserved] 76 6.17   Compliance with Terms of Leaseholds 76
6.18   Compliance with Environmental Laws 76         ARTICLE VII NEGATIVE
COVENANTS 77     7.01   Liens 77

 



ii 

 

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

7.02   Indebtedness 78 7.03   Investments 80 7.04   Fundamental Changes 81 7.05
  Dispositions 81 7.06   Restricted Payments 82 7.07   Change in Nature of
Business 83 7.08   Transactions with Affiliates 83 7.09   Burdensome Agreements
83 7.10   Use of Proceeds 83 7.11   Financial Covenants 84 7.12   [Reserved] 85
7.13   Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes 85 7.14   Sale and Leaseback
Transactions 85 7.15   Prepayments, Etc. of Indebtedness 86 7.16   [Reserved] 86
7.17   [Reserved] 86 7.18   Sanctions 86         ARTICLE VIII EVENTS OF DEFAULT
AND REMEDIES 86     8.01   Events of Default 86 8.02   Remedies upon Event of
Default 88 8.03   Application of Funds 89         ARTICLE IX ADMINISTRATIVE
AGENT 90     9.01   Appointment and Authority 90 9.02   Rights as a Lender 90
9.03   Exculpatory Provisions 91 9.04   Reliance by Administrative Agent 92 9.05
  Delegation of Duties. 92 9.06   Resignation of Administrative Agent 92 9.07  
Non-Reliance on Administrative Agent and Other Lenders 93 9.08   No Other
Duties, Etc 94 9.09   Administrative Agent May File Proofs of Claim; Credit
Bidding 94 9.10   Collateral and Guaranty Matters 95 9.11   Secured Cash
Management Agreements and Secured Hedge Agreements 96 9.12   Certain ERISA
Matters 96         ARTICLE X CONTINUING GUARANTY 97     10.01   Guaranty 97
10.02   Rights of Lenders 97 10.03   Certain Waivers 98 10.04   Obligations
Independent 98 10.05   Subrogation 98 10.06   Termination; Reinstatement 99

 



iii 

 

 



TABLE OF CONTENTS

(continued)

 

Page

 

10.07   Stay of Acceleration 99 10.08   Condition of Borrowers 99 10.09  
Appointment of Borrowers 99 10.10   Right of Contribution 100 10.11   Keepwell
100         ARTICLE XI MISCELLANEOUS 100     11.01   Amendments, Etc 100 11.02  
Notices; Effectiveness; Electronic Communications 102 11.03   No Waiver;
Cumulative Remedies; Enforcement 104 11.04   Expenses; Indemnity; Damage Waiver
105 11.05   Payments Set Aside 107 11.06   Successors and Assigns 107 11.07  
Treatment of Certain Information; Confidentiality 111 11.08   Right of Setoff
112 11.09   Interest Rate Limitation 112 11.10   Counterparts; Integration;
Effectiveness 113 11.11   Survival of Representations and Warranties 113 11.12  
Severability 113 11.13   Replacement of Lenders 114 11.14   Governing Law;
Jurisdiction; Etc 114 11.15   Waiver of Jury Trial 115 11.16   Subordination 117
11.17   No Advisory or Fiduciary Responsibility 118 11.18   Electronic Execution
of Assignments and Certain Other Documents 118 11.19   USA PATRIOT Act Notice
118 11.20   Borrowing Agency Provisions 119 11.21   Waiver of Subrogation 119

 



iv 

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

BORROWER PREPARED SCHEDULES   Schedule 1.01(c) Responsible Officers Schedule
1.01(d) Schedule of Insurance Related Consolidated EBITDA Add-Backs Schedule
5.06 Litigation Schedule 5.10 Insurance Schedule 5.11 Tax Matters Schedule 5.12
Pension Plans Schedule 5.20(a) Subsidiaries, Joint Ventures, Partnerships and
Other Equity Investments Schedule 5.20(b) Loan Parties Schedule 5.21(b)(i)
Intellectual Property Schedule 5.21(b)(ii) Permitted Transfers of Property
Schedule 5.21(c) Documents, Instrument, and Tangible Chattel Paper Schedule
5.21(d)(i) Deposit Accounts & Securities Accounts Schedule 5.21(d)(ii)
Electronic Chattel Paper & Letter-of-Credit Rights Schedule 5.21(e) Commercial
Tort Claims Schedule 5.21(f) Pledged Equity Interests Schedule 5.21(g)(i) Other
Properties Schedule 5.21(h) Material Contracts Schedule 7.01 Existing Liens
Schedule 7.02 Existing Indebtedness Schedule 7.03 Existing Investments Schedule
7.05(j) Dormant or Immaterial Subsidiaries Schedule 7.05(k) Domain Names Subject
to Disposition Schedule 7.08 Affiliate Transactions Schedule 11.06(b)
Non-Assignment Persons     ADMINISTRATIVE AGENT PREPARED SCHEDULES   Schedule
1.01(a) Certain Addresses for Notices Schedule 1.01(b) Initial Commitments and
Applicable Percentages     EXHIBITS       Exhibit A Form of Administrative
Questionnaire Exhibit B Form of Assignment and Assumption Exhibit C Form of
Compliance Certificate Exhibit D Form of Joinder Agreement Exhibit E Form of
Loan Notice Exhibit F Form of Term Note Exhibit G Form of Secured Party
Designation Notice Exhibit H Form of Solvency Certificate Exhibit I Form of
Officer’s Certificate Exhibit J Forms of U.S. Tax Compliance Certificates
Exhibit K Form of Funding Indemnity Letter Exhibit L Form of Landlord Waiver
Exhibit M Form of Financial Condition Certificate Exhibit N Form of
Authorization to Share Insurance Information Exhibit O Form of Notice of Loan
Prepayment

 

v 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of December 19, 2018, is entered into by and
among BRPI ACQUISITION CO LLC, a Delaware limited liability company (“Holdco”),
UNITED ONLINE, INC., a Delaware corporation (“United Online”), and YMAX
CORPORATION, a Delaware corporation (“YMax”, and together with Holdco and United
Online, each, a “Borrower” and collectively, the “Borrowers”), jointly and
severally, the Secured Guarantors (defined herein), the Lenders (defined
herein), and BANC OF CALIFORNIA, N.A., as the Administrative Agent.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrowers have requested that the Lenders make term loans to the
Borrowers in an aggregate original principal amount of up to $80,000,000 and
allow the Borrowers to request additional optional term loans in an aggregate
principal amount of up to $10,000,000 at any time prior to the first anniversary
of the Closing Date.

 

WHEREAS, the Lenders have agreed to make such term loans to the Borrowers and to
permit the Borrowers to request such additional optional term loans on the terms
and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01Defined Terms.

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

“Acquired EBITDA” means, with respect to any acquired entity or business (any of
the foregoing, a “Pro Forma Entity”) for any period prior to the applicable
acquisition or conversion, the amount for such period of Consolidated Adjusted
EBITDA of such Pro Forma Entity (determined as if references to the Borrowers
and the Subsidiaries in the definition of the term “Consolidated Adjusted
EBITDA” (and in the component definitions used therein) were references to such
Pro Forma Entity and its subsidiaries which will become Subsidiaries), all as
determined on a consolidated basis for such Pro Forma Entity.

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 



1

 

 

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all reasonable
and documented out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the reasonable and
documented fees, charges and disbursements of external counsel, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that
Additional Secured Obligations of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

 

“Administrative Agent” means Banc of California in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be amended, amended and
restated, or supplemented from time to time.

 

“Applicable Margin” means, for any day, the interest rate margin per annum set
forth below opposite the applicable Level then in effect (based on the
Consolidated Total Funded Debt Ratio) to be added to the Eurodollar Adjusted
Rate:

 

Level Consolidated Total
Funded Debt Ratio Applicable Margin 1 > 1.50:1.00 3.00% 2 > 1.00:1.00 and ≤
1.50:1.00 2.75% 3 ≤ 1.00:1.00 2.50%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Total Funded Debt Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 1 shall apply, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the first Business Day following the date on which such Compliance
Certificate is delivered.

 



2

 

 

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Margin shall be set
forth in Level 1 until the first Business Day immediately following the date a
Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 6.02(b) for the second full fiscal quarter to occur following the
Closing Date. Any adjustment in the Applicable Margin shall be applicable to all
Credit Extensions then existing or subsequently made or issued.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of California, in its capacity as sole lead arranger and
sole book manager.

 

“Asset Disposition” means the sale, sale and leaseback, transfer, conveyance,
exchange, license, lease or other disposition (including by means of a merger,
consolidation, amalgamation or joint venture) of any of the properties, business
or assets (other than cash and Cash Equivalents disposed of in the ordinary
course of business) of any Borrower or any Subsidiary Guarantor to any Person or
Persons; provided that Asset Dispositions shall not include any of the
following:

 

(a)           the sale of inventory or performance of services in the ordinary
course of business;

 

(b)           dispositions of assets or property between or among the Loan
Parties;

 

(c)           dispositions in the ordinary course of business constituting the
sale or discount of customer accounts reasonably deemed by any Borrower or
Subsidiary Guarantor to be uncollectible;

 

(d)           the non-exclusive license (as licensor or sublicensor) of
intellectual property in the ordinary course of business, and the license,
transfer and other dispositions of intellectual property rights (including by
allowing such intellectual property rights to lapse) if in the exercise of the
applicable Borrower’s or Subsidiary Guarantor’s reasonable business judgment it
shall have determined that such intellectual property rights are no longer
useful in its business;

 

(e)           the disposition of obsolete or worn-out assets in an aggregate
amount not exceeding $500,000 in any Fiscal Year;

 

(f)            subject to Section 2.07(e), dispositions that constitute a
casualty, taking or condemnation;

 

(g)           the termination of leases or subleases and surrender or sublease
of real or personal property in the ordinary course of business; and

 

(h)           dispositions of the type described in clauses (h) and (i) of the
definition of Permitted Transfers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 



3

 

 

“Attributable Indebtedness” means, on any date, subject to Section 1.03(a)
regarding the treatment of leases, (a) in respect of any Capitalized Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (b) in
respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means, collectively, (a) the audited Consolidated
balance sheet of United Online and its Subsidiaries for the fiscal year ended
December 31, 2017, and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of United
Online and its Subsidiaries, including the notes thereto and (b) the audited
Consolidated balance sheet of MagicJack and its Subsidiaries for the fiscal year
ended December 31, 2017, and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of
MagicJack and its Subsidiaries, including the notes thereto.

 

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit N (or such other form as required by each
of the Loan Party’s insurance companies).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the ode or (c) any Person whose assets include (for purposes of
ERISA) Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”

 

“Banc of California” means Banc of California, N.A., and its successors and
assigns.

 

“Bankruptcy Code” means Title II of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.

 



4

 

 

“Base Rate” for any day, a rate per annum equal to the greater of (x) the
Federal Funds Effective Rate in effect on such day plus ½ of 1% per annum, and
(y) the rate of interest per annum as published as the “Prime Rate” for U.S.
banks in The Wall Street Journal as of such date; provided that, if the Base
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Lenders may make commercial loans or other loans at rates of interest at,
above or below the Base Rate. If, for any reason, the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (x) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Base Rate due to a change in the Federal Funds Rate or the “Prime
Rate,” as the case may be, shall be effective on the effective date of such
change in the Federal Funds Rate or the “Prime Rate,” as applicable.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Borrower” and “Borrowers” have the respective meanings specified in the
introductory paragraph hereto.

 

“Borrowers Materials” has the meaning specified in Section 6.02.

 

“Borrowing Agent” means Holdco.

 

“BroadSmart” means, individually and collectively, BroadSmart Global, Inc., a
Florida corporation and Broadsmart Holding Co Inc., a Delaware corporation.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of California and any such day that is also a London
Banking Day.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided, that notwithstanding any
change in GAAP after the Closing Date that would require lease obligations that
would be treated as operating leases as of the Closing Date to be classified and
accounted for as capital leases or otherwise reflected on any Person’s balance
sheet, such obligations shall be treated in the same manner as operating leases
are treated as of the Closing Date.

 

“Cash at Bank” means the amount of unrestricted cash and Cash Equivalents held
by the Borrowers at Banc of California or any of its Affiliates.

 



5

 

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)           readily marketable securities issued by or directly,
unconditionally and fully guaranteed or insured by the United States or any
agency or instrumentality thereof having maturities of not more than three
hundred sixty-five days (365) days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

 

(b)           any readily marketable direct obligations issued by any other
agency of the United States, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than three hundred sixty-five days (365) from the date of
acquisition thereof, in each case having a rating of at least “A-1” from S&P or
at least “P-1” from Moody’s;

 

(c)           any dollar-denominated time deposits, insured certificates of
deposit, overnight bank deposits or bankers’ acceptances of, any (i) Lender or
commercial bank that is (x) organized under the laws of the United States, any
state thereof or the District of Columbia, (y) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (z)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
(ii) having maturities of not more than three hundred sixty-five (365) days;

 

(d)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “P-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof; and

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and (d)
of this definition.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means Banc of California or one of its Affiliates.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 



“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



6

 

 

“Change of Control” means an event or series of events by which:

 

(a)           during any period of 24 consecutive months commencing on or after
the Closing Date, the occurrence of a change in the composition of the Board of
Directors of any Loan Party such that a majority of the members of such Board of
Directors of such Loan Party are not Continuing Directors;

 

(b)           Ultimate Parent fails to own and control, directly or indirectly,
100% of the Equity Interests of Parent;

 

(c)           Parent fails to own and control, directly or indirectly, 100% of
the Equity Interests of any Borrower; or

 

(d)           Except as permitted by the terms of Section 7.04 of this
Agreement, any Borrower fails to own and control, directly or indirectly, 100%
of the Equity Interests of any of its Subsidiaries that is a Loan Party.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that Collateral shall not include any Excluded Property.

 

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.14, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commercial Tort Claims” has the meaning ascribed to the term “Commercial tort
claims” in such term in Section 9-102(a)(13) of the UCC.

 

“Commitment” means a Term Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, or any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



7

 

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of Holdco and its Subsidiaries or any other Person,
such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for Holdco and its
Subsidiaries in accordance with GAAP,

 

(a)           net income for the most recently completed Measurement Period,
plus

 

(b)           the following for the most recently completed Measurement Period
to the extent deducted in calculating such net income (without duplication):

 

(i)          Consolidated Interest Charges,

 

(ii)         the provision for federal, state, local and foreign income taxes
paid or accrued during such period (including in respect of repatriated funds),
tax settlements, fees and penalties and any amounts distributed for the payment
of any taxes by, or on behalf of, any direct or indirect parent of Holdco,

 

(iii)        depreciation and amortization expense,

 

(iv)        non-cash charges, expenses, write-downs and losses (excluding any
such non-cash charges, expenses, write-downs or losses to the extent (A) there
were cash charges with respect to such charges, expenses, write-downs and losses
in past accounting periods or (B) there is a reasonable expectation that there
will be cash charges with respect to such charges, expenses, write-downs and
losses in future accounting periods), including, without limitation, impairment
charges or the impact of purchase or recapitalization accounting adjustments and
any non-cash compensation, non-cash translation (gain) loss, non-cash foreign
exchange loss and non-cash expense relating to the vesting of warrants and any
impairment charge or asset write-off and any amortization of intangibles
pursuant to FASB ASC 805,

 

(v)         (i) costs and expenses for Directors and Officers and
cyber-insurance tails as described on Schedule 1.01(d) related to the MagicJack
Acquisition, plus (ii) up to $500,000 in the aggregate of other MagicJack
Acquisition-Related Costs incurred prior to the first anniversary of the Closing
Date in connection with the closing of the MagicJack Acquisition, plus (iii) up
to $2,000,000 in the aggregate in restructuring, severance and integration
expenses incurred prior to the first anniversary of the Closing Date in
connection with the MagicJack Acquisition,

 

(vi)       any other contingent or deferred payment obligations (including,
without limitation, severance (other than severance payments of the type
described in clause (iii) of subsection (v) above), retention, non-compete
payments and consulting payments) in an amount not to exceed $2,000,000 in the
aggregate;

 

(vii)      any other Transaction-Related Costs in an amount not to exceed
$1,000,000 in the aggregate,

 



8

 

 

(viii)     up to $845,500 in the aggregate of fees, costs, and expenses incurred
prior to the first anniversary of the Closing Date in connection with the
negotiation, documentation or closing of this Agreement,

 

(ix)        stock-based compensation expense and other non-cash compensation
expense (including deferred non-cash compensation expenses),

 

(x)         unrealized losses on Master Agreements and swaps,

 

(xi)        Litigation or Dispute Settlement Charges or Gains in an amount not
to exceed $1,000,000 in the aggregate;

 

(xii)       the amount of all fees, costs and expenses incurred in connection
with any amendment, modification or supplement of any Loan Document, including,
without limitation, any consent or waiver fees payable in connection therewith
in an amount not to exceed $750,000 in the aggregate,

 

(xiii)      proceeds of business interruption insurance (to the extent actually
received),

 

(xiv)      charges, losses or expenses to the extent indemnified or reimbursed
by a third party in connection with the MagicJack Acquisition or a Permitted
Acquisition,

 

(xv)       losses and expenses from (or incurred in connection with)
discontinued operations, divested joint ventures and other divested investments,

 

(xvi)      contingent or deferred payments (including non-compete payments and
other consulting payments) incurred in connection with the Permitted
Acquisitions, Investments and other transactions not prohibited by the Loan
Documents, and earn-out obligation expense (including adjustments thereto), to
the extend incurred, paid or accrued during such period, in an amount not to
exceed $1,000,000 in the aggregate,

 

(xvii)     non-cash charges incurred pursuant to any management equity plan,
profits interest or stock option plan or any other management or employee
benefit plan or agreement, pension plan, any stock subscription or shareholder
agreement or any distributor equity plan or agreement, or any similar equity
plan or agreement, but excluding any compensation (including bonuses) paid in
the ordinary course of business, and charges in connection with the rollover,
acceleration or payout of Equity Interests held by management of Holdco (or any
direct or indirect parent company), the Borrowers and/or any Subsidiary, in each
case, to the extent that any such charge is funded with Net Proceeds contributed
by the relevant person as a capital contribution or as a result of the sale or
issuance of Equity Interests, and

 

(xviii)    non-cash losses or charges attributable to the capitalization of
labor and personnel costs for any measurement period ending on or prior to the
date that is 18 months after the Closing Date,

 

less

 



9

 

 

(c)           without duplication and to the extent reflected as a gain or
otherwise included in the calculation of net income for such period (i) non-cash
gains (excluding any such non-cash gains to the extent (A) there were cash gains
with respect to such gains in past accounting periods or (B) there is a
reasonable expectation that there will be cash gains with respect to such gains
in future accounting periods).

 

Notwithstanding the foregoing there shall be included in determining
Consolidated Adjusted EBITDA for any period or measurement, without duplication,
to the extent not included in net income, the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrowers or any Subsidiary during
such period to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to a transaction
consummated prior to the Closing Date, and not subsequently so disposed of, an
“Acquired Entity or Business”), in each case, based on the Acquired EBITDA of
such Pro Forma Entity for such period (including the portion thereof occurring
prior to such acquisition or conversion) determined on a historical Pro Forma
Basis, in an amount not to exceed 10% of Consolidated Adjusted EBITDA.

 

Consolidated Adjusted EBITDA shall be calculated as follows: (i) for the
financial covenant test date of March 31, 2019, Consolidated Adjusted EBITDA for
the Measurement Period then ending shall be multiplied by four (4); (ii) for the
financial covenant test date of June 30, 2019, Consolidated Adjusted EBITDA for
the Measurement Period then ending shall be multiplied by two (2); (iii) for the
financial covenant test date of September 30, 2019, Consolidated Adjusted EBITDA
for the Measurement Period then ending shall be multiplied by four-thirds (4/3);
and (iv) for the financial covenant test date of December 31, 2019 and for each
financial covenant test date thereafter, Consolidated Adjusted EBITDA for the
Measurement Period then ending shall be multiplied by one (1).

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Adjusted EBITDA less (ii) the
aggregate amount of all non-financed cash Capital Expenditures, less (iii) the
aggregate amount of federal, state, local and foreign income taxes paid in cash,
less (iv) the aggregate amount of cash distributions or dividends, in each case,
of or by Holdco and its Subsidiaries for the most recently completed Measurement
Period, excluding any distribution or dividend of the type described in clause
(ii) of the definition of “Permitted Distributions” to (b) the sum of (i)
Consolidated Interest Charges to the extent paid in cash, but excluding any such
payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02, plus (ii) the
current portion of Capitalized Lease obligations, plus (iii) the Term Loan
Reduction Installment, in each case for the most recently completed Measurement
Period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdco and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business); (e) all Attributable Indebtedness; (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than Holdco or any Subsidiary; and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Holdco or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Holdco or such Subsidiary.

 



10

 

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdco and its Subsidiaries on a Consolidated basis
for the most recently completed Measurement Period.

 

“Consolidated Total Funded Debt Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated Adjusted EBITDA for the most recently completed Measurement Period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of a Loan Party on the Closing Date, and (b)
any individual who becomes a member of the Board of Directors after the Closing
Date if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
the applicable Loan Party and whose initial assumption of office resulted from
such contest or the settlement thereof.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of Holdco or any Subsidiary
to be transferred in connection with such Acquisition, (b) the amount of any
cash and fair market value of other property (excluding property described in
clause (a) and the unpaid principal amount of any debt instrument) given as
consideration in connection with such Acquisition, (c) the amount (determined by
using the face amount or the amount payable at maturity, whichever is greater)
of any Indebtedness incurred, assumed or acquired by Holdco or any Subsidiary in
connection with such Acquisition, (d) all additional purchase price amounts in
the form of earnouts and other contingent obligations that should be recorded on
the financial statements of Ultimate Parent and its Subsidiaries in accordance
with GAAP in connection with such Acquisition, (e) all amounts paid in respect
of covenants not to compete and consulting agreements that should be recorded on
the financial statements of Holdco and its Subsidiaries in accordance with GAAP,
and other affiliated contracts in connection with such Acquisition, and (f) the
aggregate fair market value of all other consideration given by Ultimate Parent
or any Subsidiary in connection with such Acquisition. For purposes of
determining the Cost of Acquisition for any transaction, the Equity Interests of
Holdco shall be valued in accordance with GAAP.

 



11

 

 

“Cure Notice” has the meaning given to such term in Section 7.11(c)(i).

 

“Debt Offering” means the incurrence, sale or issuance by any Loan Party of any
debt securities or other Indebtedness (other than Indebtedness permitted by
Section 7.02).

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means with respect to any Obligation, a rate per annum equal to
two percent (2%) in excess of the rate otherwise applicable thereto.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Event of Default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified the Borrowers or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Event of Default, shall be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrowers, to confirm in writing to the Administrative Agent and the
Borrowers that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) has become the subject of a Bail-in-Action, or (e)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrowers and each other Lender promptly following such determination.

 



12

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

“Disqualified Capital Stock” means, with respect to any Person, any Equity
Interest issued by such Person that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof), or upon the happening of
any event or condition:

 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests issued by such Person that do not constitute Disqualified Capital
Stock and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)           is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests issued by such Person that do not constitute
Disqualified Capital Stock and cash in lieu of fractional shares of such Equity
Interests); or

 

(c)           is redeemable (other than solely for Equity Interests issued by
such Person that do not constitute Disqualified Capital Stock and cash in lieu
of fractional shares of such Equity Interests) or is required to be repurchased
by such Person, in whole or in part, at the option of the holder thereof;

 

in each case, on or prior to the date 91 days after the Latest Maturity Date
(determined at the time of the issuance of such Equity Interests); provided,
that (i) an Equity Interest issued by any Person that would not constitute a
Disqualified Capital Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or a similar
transaction) shall not constitute a Disqualified Capital Stock if any such
requirement is subject to the prior occurrence of the Facility Termination Date
and (ii) if an Equity Interest issued by any Person is issued pursuant to any
plan for the benefit of employees, officers, directors, managers, members of
management or consultants of Holdco (or any direct or indirect parent thereof)
or any of its subsidiaries or by any such plan to such Persons, such Equity
Interest shall not constitute a Disqualified Capital Stock solely because it may
be required to be repurchased by Holdco (or any direct or indirect parent
company thereof) or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

 

“Dollar” and “$” mean lawful money of the United States.

 



13

 

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Cure Investment” has the meaning given to such term in Section
7.11(c)(ii).

 

“Equity Cure Right” has the meaning given to such term in Section 7.11(c).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 



14

 

 

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, and (c) any issuance of options or warrants relating to its Equity
Interests. The term “Equity Issuance” shall not be deemed to include any
Disposition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete withdrawal, within the meaning of Section 4203 of ERISA,
or a partial withdrawal, within the meaning of Section 4205 of ERISA, by any
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing with the PBGC of a
notice of intent to terminate under Section 4041(c) of ERISA by any Borrower or
any ERISA Affiliate; (e) the institution by the PBGC of proceedings to terminate
a Pension Plan but only if the PBGC has notified the Borrower or ERISA
Affiliate, as applicable, of the same; (f) the receipt by any Borrower or any
ERISA Affiliate from the PBGC of written notice relating to an intention to
terminate any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan (within the meaning of Section 430 of the Code or
Section 303 of ERISA) or a plan in endangered or critical status (within the
meaning of Section 432 of the Code or Section305 of ERISA); (h) the imposition
of any liability under Title IV of ERISA other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate; or (i) with respect to any Multiple Employer Plan the provisions of
Section 4064 of ERISA apply.

 

“Eurodollar Rate” means, with respect to the Term Loans (or any portion thereof)
for any Interest Period, the rate per annum equal to the rate determined by the
Administrative Agent and equal to the rate (rounded upwards, if necessary, to
the nearest 1/100 of 1%) quoted as (i) the “LIBOR Rate” set forth in the money
rates section of The Wall Street Journal for the date that is two (2) Business
Days prior to the first day in such Interest Period or (ii) (A) in the event the
rate referenced in the preceding clause (i) does not appear on such page or such
page shall cease to be available, the rate per annum determined as of
approximately 9:00 a.m. two (2) Business Days prior to the first day in such
Interest Period by reference to the Intercontinental Exchange Benchmark
Administration Ltd. Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the Intercontinental Exchange Benchmark Administration Ltd. (or any
successor or substitute agency determined by the Administrative Agent) as an
authorized information vendor for the purpose of displaying such rates) with a
term equivalent to the applicable Interest Period or (B) if the LIBOR Rate is
unascertainable as set forth in Section 3.03(a), a comparable replacement rate
determined in accordance with Section 3.03(b); provided that if the LIBOR Rate
shall be less than zero, such rate shall be deemed to be zero for all purposes
under this Agreement. Each determination of the LIBOR Rate by the Administrative
Agent shall be conclusive and binding upon the parties hereto, absent manifest
error.

 



15

 

 

“Eurodollar Adjusted Rate” means, with respect to each day during each Interest
Period pertaining to the Term Loans (or any portion thereof), the rate per annum
determined for such day in accordance with the following formula (rounded upward
to the nearest 1/100th of 1%):

 

Eurodollar Rate 1.00 - Eurodollar Reserve Requirements

 

“Eurodollar Reserve Requirements” means, for any day as applied to the Term
Loans (or any portion thereof), the aggregate (without duplication) of the
maximum rates (expressed as a decimal fraction) of reserve requirements in
effect on such day (including basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such Federal Reserve System.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Account” has the meaning specified in Section 6.13.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, (b) any
Intellectual Property for which a perfected Lien thereon is not effected either
by filing of a Uniform Commercial Code financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) (i) voting Equity
Interests in and to any Excluded Subsidiary and any and all assets, property or
Equity Interests owned by any Excluded Subsidiary; and (ii) voting Equity
Interests of any CFC, solely to the extent that such Equity Interests represent
more than 65% of the outstanding voting Equity Interests of such CFC; (d) any
lease, license, franchise, charter or other governmental authorization, or any
other contract or agreement to which any Loan Party is a party, and any of its
rights or interests thereunder or assets subject thereto, if and to the extent
that a Lien in favor of the Administrative Agent is prohibited by (i) any
applicable Law, or (ii) a term, provision or condition of any such lease,
license, charter, governmental authorization, contract or agreement and such
prohibition or restriction has not been waived or the consent of the other party
to such contract, lease, permit, license, or license agreement has not been
obtained; provided, that, in each case, (A) the foregoing exclusions of this
clause (d) shall in no way be construed (1) to apply to the extent that any
described prohibition or restriction is ineffective under Section 9-406, 9-407,
9-408, or 9-409 of the Uniform Commercial Code or other applicable Law
(including the Debtor Relief Laws), or (2) to apply to the extent that any
consent or waiver has been obtained that would permit Administrative Agent’s
security interest or lien to attach notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (B) the foregoing exclusions of clauses (a) through (d) shall in
no way be construed to limit, impair, or otherwise affect any of Administrative
Agent’s, any Lender’s continuing security interests in and liens upon any rights
or interests of any grantor in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or Equity Interests (including any accounts or Equity Interests), or
(2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Equity Interests);
(e) “intent-to-use” United States trademark applications to the extent that an
amendment to allege use or statement of use has not been filed under 15 U.S.C.
§1051(c) or 15 U.S.C. §1051(d), respectively, or if filed, has not been deemed
in conformity with 15 U.S.C. §1051(a) or (c), it being agreed that for purposes
of this Agreement and the Loan Documents, no Lien granted to Administrative
Agent on any “intent-to-use” United States trademark applications is intended to
be a present assignment thereof; provided that upon submission and acceptance of
an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral; provided, in each case, that Excluded Property shall not
include any Loan Parties’ rights to proceeds (or right to receive proceeds) of
any of the assets described in the foregoing clauses (a) – (i) or any goodwill
of any Loan Party’s business associated therewith or attributable thereto.

 



16

 

 

“Excluded Subsidiary” means YMax Communications, Corp., a Delaware corporation.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell,” support or other agreement for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii), Section
3.01(a)(iii) or Section 3.01(c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Letter of Credit Obligations” means the irrevocable standby letters of
credit described on Schedule 7.02.

 

“Facility Termination Date” means the date on which all Obligations (other than
contingent indemnification obligations) have been paid in full.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 



17

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Banc of
California on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated as of the Closing Date, between
the Borrowers and the Administrative Agent.

 

“Financed Capital Expenditures” all Capital Expenditures not financed using cash
from operations, including all Capital Expenditures (a) financed with the
proceeds of long term debt (other than the Term Loans); (b) made (i) from
insurance proceeds (or other similar recoveries) paid on account of the loss of
or damage to the assets being replaced or restored, (ii) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (iii) with the proceeds of Asset Dispositions that are
not applied to prepay the Term Loans pursuant to Section 2.7, or (iv) from the
proceeds of an Equity Issuance; (c) representing the purchase price of equipment
that is purchased simultaneously with the trade in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, or (d) representing any capitalized interest expense reflected as
additions to property, plant, or equipment in the consolidated balance sheet of
Holdco.

 

“Financial Covenant Cure Amount” has the meaning given to such term in Section
7.11(c)(i).

 

“Financial Covenant Default” has the meaning given to such term in Section
7.11(c).

 

“Foreign Lender” means (a) if the Borrowers are U.S. Persons, a Lender that is
not a U.S. Person, and (b) if the Borrowers are not U.S. Persons, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrowers are resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit K.

 



18

 

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, and any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (h)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (h) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

“Guarantors” means, collectively, (a) Ultimate Parent, (b) Parent, (c) the
Domestic Subsidiaries of each Borrower (other than any Excluded Subsidiary) as
are or may from time to time become parties to this Agreement pursuant to
Section 6.13, (d) with respect to Additional Secured Obligations owing by any
Loan Party or any of its Subsidiaries and any Swap Obligation of a Specified
Loan Party (determined before giving effect to Section 10.01 and Section 10.11)
under the Guaranty, the Borrowers, and (e) with respect to the Obligations of
any Borrower hereunder, each of the other Borrowers.

 

“Guaranty” means, collectively, (a) the Guarantee made by the Secured Guarantors
under Article X in favor of the Secured Parties, (b) the Guarantee made by each
Borrower under Article XII in favor of the Secured Parties, (c) the Ultimate
Parent Guaranty, (d) the Parent Guaranty and (e) each other guaranty delivered
pursuant to Section 6.13.

 



19

 

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article VI
or VII, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

 

“Holdco” has the meaning specified in the introductory paragraph hereto.

 

“Holdco Note” means that certain unsecured promissory note payable by Holdco to
MagicJack in the original principal amount of $117,300,000 relating to the
MagicJack Acquisition.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, if and to the extent (other than with respect
to clause (h)) the same would be included as indebtedness or liabilities in
accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than sixty (60) days after the date
on which such trade account was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 



20

 

 

(h)           all Guarantees of such Person in respect of any of the foregoing;

 

provided, however, that the term “Indebtedness” shall exclude and shall be
calculated without giving effect to (A) deferred or prepaid revenue, (B)
purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty, indemnity or other unperformed obligations of the
respective seller, (C) deferred compensation under customary employment or
consulting agreements, (D) any obligations attributable to the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto, (E) any non-compete or consulting
obligations incurred in connection with a transaction not prohibited by the Loan
Documents, (F) any reimbursement obligations under pre-paid contracts entered
into with clients in the ordinary course of business, (G) trade accounts payable
in the ordinary course of business and accrued expenses and other accrued
obligations incurred in the ordinary course of business, (H) any obligations in
respect of any Equity Interests that do not constitute Disqualified Capital
Stock, (I) liabilities under vendor agreements to the extent such liabilities
may be satisfied exclusively through non-cash means such as purchase volume
earning credit, (J) amounts reserved for deferred taxes, (K) obligations
incurred under ERISA, (L) any portion of any contingent deferred consideration
until such obligation becomes a non-contingent liability on the balance sheet of
such Person in accordance with GAAP and/or such consideration becomes due and
payable and has not yet been paid, (M) deferred fees that are not permitted to
be paid by operation of any provision of the Loan Documents, and (N)
intercompany Indebtedness between or among the Loan Parties and the
Subsidiaries. For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or any joint venture (other than any
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, except to the extent
such Person’s liability for such Indebtedness is otherwise limited or made
non-recourse to such Person and only to the extent such Indebtedness would
otherwise be included in the calculation of Consolidated Funded Indebtedness.
The amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B)
the fair market value of the property or asset encumbered thereby as determined
by such Person in good faith. The amount of Guarantees by such Person of
Indebtedness of others for clause (h) above shall be deemed to be an amount
equal to the lesser of (A) the principal amount of the obligations guaranteed
and outstanding and (B) the maximum amount for which the guaranteeing Person may
be liable in respect of such obligations under applicable law. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“India Subsidiary” means United Online Software Development (India) Private
Limited, a private limited company organized under the laws of India.

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” has the meaning set forth in the Security Agreement.

 



21

 

 

“Intercompany Debt” has the meaning specified in Section 7.02.

 

“Interest Payment Date” means, as to the Term Loans (or any applicable portion
thereof), the last day of each Interest Period applicable thereto and the
Maturity Date; provided, however, that (a) the initial Interest Payment Date for
each Term Loan funded on the Closing Date shall be December 31, 2018, and (b) if
any Interest Period for the Term Loans (or any applicable portion thereof)
exceeds three (3) months, each day that is at the end of each three-month period
within such Interest Period after the first day of such Interest Period and the
last day of such Interest Period shall also be Interest Payment Dates.

 

“Interest Period” means, as to the Term Loans (or applicable portion thereof),

 

(a)           initially, the period commencing on the Closing Date and ending on
the date one (1), three (3) or six (6) months thereafter (in each case, subject
to availability), as selected by the Borrowers in their Loan Notice; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to the Term Loans (or the applicable
portion thereof) and ending one (1), three (3) or six (6) months thereafter as
available, as selected by the Borrowers in their Loan Notice;

 

provided, in each case, that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the Term Loan Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 



22

 

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of Sections
6.13 and 6.14.

 

“Landlord Waiver” means a landlord or warehouse waiver substantially in the form
of Exhibit L.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“LIBOR Rate” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Litigation or Dispute Settlement Charges or Gains” means charges or gains that
include estimated losses for which the Loan Parties have established a reserve
in accordance with GAAP, as well as actual settlements, judgments, fines,
penalties, assessments or other resolutions against, or in favor of, the Loan
Parties related to litigation, arbitration, investigations, disputes or similar
matters. Insurance recoveries received by the Loan Parties related to such
matters are also included in these adjustments.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c)
each Guaranty, (d) the Collateral Documents, (e) the Fee Letter and (f) each
Joinder Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing or (b) an election of an
applicable Interest Period for the Term Loans (or any portion thereof), which
shall be substantially in the form of Exhibit E.

 

“Loan Parties” means, collectively, each Borrower and each Secured Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“MagicJack” or “magicJack” means magicJack VocalTec LTD, a limited company
organized under the laws of Israel.

 



23

 

 

“MagicJack Acquisition” means the Acquisition by Holdco prior to the Closing
Date of all of the Equity Interests of magicJack and its Subsidiaries.

 

“MagicJack Acquisition-Related Costs” means fees, costs and expenses resulting
from the consummation of the MagicJack Acquisition, including, without
limitation, in each case, fees, costs and expenses for advisors and
representatives such as investment bankers, consultants, attorneys, brokers, and
accounting firms. MagicJack Acquisition-Related Costs may also include, without
limitation, transition and integration costs such as earn-out payments,
retention bonuses and acquisition-related milestone payments to acquired
employees.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrowers and their
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform any of its material obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $1,500,000 or more per fiscal year or (b)
otherwise material to the business, condition (financial or otherwise),
operations, performance or properties of such Person or (c) any other contract,
agreement, permit or license, written or oral, of any Borrower or any Subsidiary
of a Borrower as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

“Measurement Period” means, in respect of a financial covenant test date, as
applicable: (i) for the financial covenant test date of March 31, 2019, the
fiscal quarter of the Borrowers ending on such date; (ii) for the financial
covenant test date of June 30, 2019, the period of the two (2) immediately
preceding fiscal quarters of the Borrowers ending on such date, (iii) for the
financial covenant test date of September 30, 2019, the period of the three (3)
immediately preceding fiscal quarters of the Borrowers ending on such date; and
(iv) for the financial covenant test date of December 31, 2019 and for any
subsequent financial covenant test date, the period of the four (4) consecutive
fiscal quarters of the Borrowers ending on such date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 



24

 

 

“Net Proceeds” means: (A) with respect to any Asset Disposition, the net amount
equal to the aggregate amount received in cash (including any cash received by
way of deferred payment pursuant to a note receivable, other non-cash
consideration or otherwise, but only as and when such cash is so received) in
connection with such Asset Disposition minus the sum of (a) the reasonable
attorneys’, accountants’, investment banking, financial advisory and other
customary fees, commissions and expenses reasonably incurred by the applicable
Loan Party in connection with such Asset Disposition (excluding any such fees,
commissions and expenses payable to an Affiliate of a Loan Party), (b)
Indebtedness, other than the Loans, required to be paid as a result of such
Asset Disposition and (c) federal, state and local taxes paid or reasonably
estimated to be payable as a result of such Asset Disposition; and (B) with
respect to any Equity Issuance or Debt Offering, the net amount equal to the
aggregate amount received in cash (including any cash received by way of
deferred payment pursuant to a note receivable, other non-cash consideration or
otherwise, but only as and when such cash is so received) in connection with
such Equity Issuance or Debt Offering minus the reasonable attorneys’,
accountants’, investment banking, financial advisory and other customary fees,
commissions and expenses reasonably incurred by the applicable Loan Party in
connection with such Equity Issuance or Debt Offering (excluding such fees,
commissions and expenses payable to an Affiliate of such Loan Party).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Term Note.

 

“Notice of Loan Prepayment” means a certificate substantially the form of
Exhibit O or any other form approved by the Administrative Agent.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all reasonable
and documented out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the reasonable and
documented fees, charges and disbursements of external counsel, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof pursuant to any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Obligations of a Loan Party shall exclude any Excluded Swap Obligations
with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” means a certificate substantially the form of Exhibit I
or any other form approved by the Administrative Agent.

 

“Optional Loans” has the meaning specified in Section 2.16(a).

 

“Optional Loans Effective Date” has the meaning specified in Section 2.16(d).

 



25

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Parent” means B. Riley Principal Investments, LLC, a Delaware limited liability
company.

 

“Parent Guaranty” means that certain Guaranty and Pledge Agreement dated as of
the date hereof executed by Parent in favor of the Administrative Agent, for the
benefit of the Secured Parties, in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any Plan (other than a Multiple Employer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code and in respect of
which any Borrower and any ERISA Affiliate is an “employer” as defined in
Section 3(5) of ERISA.

 

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrowers and their Subsidiaries pursuant to the terms of
this Agreement, in each case so long as:

 

(a)           no Default shall then exist or would exist after giving effect
thereto;

 



26

 

 

(b)           the Borrowers shall demonstrate to the reasonable satisfaction of
the Administrative Agent that, after giving effect to the Acquisition on a Pro
Forma Basis, (i) the Borrowers are in Pro Forma Compliance and with the
financial covenants set forth in Sections 7.11(a) and 7.11(b);

 

(c)           the Administrative Agent, on behalf of the Secured Parties, shall
have received (or shall receive in connection with the closing of such
Acquisition) a first priority perfected security interest in all property
(including, without limitation, Equity Interests) acquired with respect to the
target in accordance with the terms of Section 6.14 and the Target, if a Person,
shall have executed a Joinder Agreement in accordance with the terms of Section
6.13;

 

(d)           if the Cost of Acquisition is greater than $5,000,000, the
Administrative Agent and the Lenders shall have received not less than thirty
(30) days prior to the consummation of any such Acquisition: (i) a description
of the material terms of such Acquisition; (ii) audited financial statements
(or, if unavailable, management-prepared financial statements) of the Target for
its two most recent fiscal years and for any fiscal quarters ended within the
fiscal year to date; (iii) consolidated projected income statements of the
Borrowers and their Subsidiaries (giving effect to such Acquisition); and (iv)
not less than one (1) Business Day prior to the consummation thereof, a
certificate, executed by a Responsible Officer of the Borrowers certifying that
such Permitted Acquisition complies with the requirements of this Agreement;

 

(e)           the acquired business has its primary operations in the United
States and the Target shall be organized under the laws of a political
subdivision of the United States;

 

(f)            if the Cost of Acquisition is greater than $1,000,000, the Target
shall have Consolidated Adjusted EBITDA for the four (4) fiscal quarter period
prior to the acquisition date (determined on a pro forma basis, and with
adjustments thereto as to cost synergies, expense reductions and similar
benefits) in an amount greater than $0;

 

(g)           such Acquisition shall not be a “hostile” Acquisition and shall
have been approved by the board of directors (or equivalent) and/or shareholders
(or equivalent) of the applicable Loan Party and the Target;

 

(h)           after giving effect to such Acquisition and any Borrowings made in
connection therewith, the Borrowers shall have Qualified Cash of at least
$2,000,000; and

 

(i)            the Cost of Acquisition paid by the Loan Parties and their
Subsidiaries for all Acquisitions made during the term of this Agreement shall
not exceed $20,000,000 in the aggregate.

 

“Permitted BroadSmart Reorganization” means, collectively, (a) the sale of the
BroadSmart segment of the business, including, without limitation, in a single
transaction or in a series of related transactions, the sale of all or a
substantial portion of the property of BroadSmart and/or the sale of the Equity
Interests in and to BroadSmart and (b) any steps or actions determined by the
Borrowers in good faith to be necessary or appropriate in connection with any
transaction described in clause (a).

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 



27

 

 

“Permitted Distributions” means, the aggregate cash distributions or dividends
by the Borrowers to Parent and/or Ultimate Parent being made:

 

(i)            on the Closing Date in accordance with Section 6.11;

 

(ii)           with the proceeds of any Optional Loans borrowed after the
Closing Date in accordance with Section 6.11; and

 

(iii)          otherwise from time to time but, in the case of this clause (iii)
only, also subject to all of the following additional requirements, (a) in no
event prior to the first anniversary of the Closing Date and (b) in no event in
an aggregate amount in excess of $10,000,000 in any year of the term of this
Agreement, which are, in turn, distributed to the holders of Parent’s and/or
Ultimate Parent’s Equity Interests so long as the Borrowers shall have delivered
to Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, (x) the audited financial statements required by Section
6.01(b) for Borrowers’ fiscal year ending December 31, 2018 and (y) evidence
that immediately before and after giving effect to such dividends or
distributions (A) no Event of Default shall have occurred and be continuing at
the time thereof or result therefrom, (B) the Loan Parties are in Pro Forma
Compliance with each of the financial covenants set forth in Section 7.11 and
(C) the Borrowers have aggregate balance sheet cash at least $10,000,000.

 

“Permitted Tax Distribution” means for any taxable year (or portion thereof),
the payment of dividends or other distributions by the Borrowers to enable the
Parent or the Ultimate Parent to pay (1) the Tax liability for each relevant
jurisdiction in respect of consolidated, combined, unitary, or affiliated
returns filed by or on behalf of the Parent or the Ultimate Parent, provided
that such proceeds are limited to the portion of such tax liability attributable
to the operations and activities of the Borrowers and/or their applicable
Subsidiaries or (2) franchise taxes and other fees, Taxes, and expenses required
to maintain the corporate existence of the Parent or the Ultimate Parent.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to any Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of any Borrower or any Subsidiary of a
Borrower; (e) the sale or disposition of Cash Equivalents for fair market value;
(f) dispositions of worn-out, obsolete of damaged property no longer used or
useful in the business; (g) Restricted Payments permitted by this Agreement; (h)
dispositions of the property (i.e., the “IP Block”) set forth on Schedule
5.21(b)(ii) of up to $1,000,000 in the aggregate and (i) other Dispositions of
property of any Borrower or any Subsidiary of a Borrower of up to $1,000,000 in
the aggregate in any calendar year.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan) maintained for employees of any Borrower or any
ERISA Affiliate or any such Plan to which any Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 



28

 

 

“Pledged Equity” has the meaning specified in the Security Agreement; provided,
however, that Equity Interests constituting Excluded Property shall not
constitute Pledged Equity; provided, however, further that with respect to (a)
Equity Interests issued by a Foreign Subsidiary, no more than 65% of such Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and (b) Equity Interests issued by a disregarded entity that owns
a 65% (or higher) voting interest in a CFC, no more than 65% of such Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) shall be Pledged Equity.

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

 

“Pro Forma Effect” means, for any Permitted Distribution, Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:

 

(a)           in the case of an actual or proposed Disposition, all income
statement items (whether positive or negative) attributable to the line of
business or the Person subject to such Disposition shall be excluded from the
results of the Borrowers and their Subsidiaries for such Measurement Period;

 

(b)           in the case of an actual or proposed Acquisition, income statement
items (whether positive or negative) attributable to the property, line of
business or the Person subject to such Acquisition shall be included in the
results of the Borrowers and their Subsidiaries for such Measurement Period;

 

(c)           interest accrued during the relevant Measurement Period on, and
the principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrowers and their
Subsidiaries for such Measurement Period; and

 

(d)           any Indebtedness actually or proposed to be incurred or assumed in
such transaction shall be deemed to have been incurred as of the first day of
the applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrowers and their Subsidiaries for such
Measurement Period.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Cash” means the amount of unrestricted cash and Cash Equivalents of
the Loan Parties held in deposit accounts or securities accounts, as of any date
of determination after the date that is after the date referenced in Section
6.14(d), are subject to the perfected first-priority Lien of Administrative
Agent.

 



29

 

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Control Agreement” means an agreement among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.

 

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 66-2/3% of the total Commitments of all Lenders. The Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Resignation Effective Date” has the meaning set forth in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate, in form and substance satisfactory to the Administrative
Agent.

 

“Restricted Payment” means (a) any dividend or other distribution (including,
without limitation, Permitted Tax Distributions), direct or indirect, on account
of any shares (or equivalent) of any class of Equity Interests of any Borrower
or any Subsidiary of a Borrower, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares (or equivalent) of any
class of Equity Interests of any Borrower or any Subsidiary of a Borrower, now
or hereafter outstanding, and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding.

 



30

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any of its Subsidiaries and any Cash Management Bank.

 

“Secured Guarantors” means each Guarantor other than Parent and Ultimate Parent.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and any of its Subsidiaries and any Hedge Bank.

 

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, the Indemnitees and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by the Borrowers.

 

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit H.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 



31

 

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 



32

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” and “Term Loans” have the respective meanings specified in Section
2.01(a) hereof.

 

“Term Loan Commitment” the commitment of a Lender to make a Term Loan hereunder
as set forth on Schedule 1.01(b), as the same may be adjusted pursuant to the
provisions hereof.

 

“Term Loan Commitment Percentage” means, with respect to each Lender, the
percentage equivalent of the ratio which such Lender’s Term Loan Commitment
bears to the total Term Loan Commitments.

 

“Term Loan Maturity Date” means December 19, 2023, or such earlier date as the
Term Loans shall become due and payable in full in accordance with the terms
hereof (whether by acceleration or otherwise).

 

“Term Note” has the meaning specified in Section 2.01(c) hereof.

 

“Term Loan Reduction Installment” has the meaning specified in Section 2.01(d)
hereof.

 

“Threshold Amount” means $1,500,000.

 

“Transaction-Related Costs” means certain expense items resulting from the
consummation of Permitted Acquisitions or Acquisitions to which the Required
Lenders have consented or any attempted consummation of any other acquisitions
which would reasonably be expected to have (if they had been consummated)
satisfied the requirements of the defined term “Permitted Acquisition” but for
the fact that they are not consummated, including, without limitation, in each
case, expenses for advisors and representatives such as investment bankers,
consultants, attorneys, and accounting firms. Transaction-related costs may also
include, without limitation, transition and integration costs such as earn-out
payments, retention bonuses and acquisition-related milestone payments to
acquired employees.

 

“UCC” means the Uniform Commercial Code as in effect in the State of California;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
California, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 



33

 

 

“Ultimate Parent” means B. Riley Financial, Inc., a Delaware corporation.

 

“Ultimate Parent Guaranty” means that certain unsecured Guaranty dated as of the
date hereof executed by Ultimate Parent in favor of the Administrative Agent,
for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent.

 

“United Online” has the meaning specified in the introductory paragraph hereto.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“YMax” has the meaning specified in the introductory paragraph hereto.

 

1.02Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any and
all references to “Borrower” or “Borrowers” regardless of whether preceded by
the term “a,” “any,” “each of,” “all,” “and/or,” or any other similar term shall
be deemed to refer, as the context requires, to each and every (and/or any one
or all) parties constituting a Borrower, individually and/or in the aggregate.

 



34

 

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03Accounting Terms.

 

(a)           Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, (i) Indebtedness of
Holdco and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded, and (ii) the
determination of whether a lease is to be treated as an operating lease or
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP, including, without limitation, resulting from the
implementation of proposed changes to (x) Accounting Standards Codification
Topic 840, Leases, by the Exposure Draft issued by the FASB and IASB on August
17, 2010 (and related updates and changes to the Exposure Draft), or any
successor proposal, or (y) Accounting Standards Codification Topic 842, Leases,
by the Exposure Draft issued by the FASB and IASB on May 16, 2013 (and related
updates and changes to the Exposure Draft).

 

Without limiting the foregoing, the parties hereto intend that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value,” as defined therein.

 



35

 

 

(b)           Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any change in GAAP after the Closing Date
that would require lease obligations that would be treated as operating leases
as of the Closing Date to the classified and accounted for as capital leases or
otherwise reflected on the Loan Parties’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained herein, such
obligations shall be treated in the same manner as operating leases are treated
as of the Closing Date. Notwithstanding anything to the contrary, (x) unless
specifically stated otherwise herein or in any other Loan Document, any dollar,
number, percentage or other amount available under any carve-out, basket,
exclusion or exception to any affirmative, negative or other covenant in this
Agreement or the other Loan Documents may be accumulated, added, combined,
aggregated or used together by any Loan Party and its Subsidiaries without
limitation for any purpose not prohibited hereby, and (y) unless specifically
stated otherwise herein or in any other Loan Document, any action or event
permitted by this Agreement or the other Loan Documents need not be permitted
solely by reference to one provision permitting such action or event but may be
permitted in part by one such provision and in part by one or more other
provisions of this Agreement and the other Loan Documents.

 

(c)           Consolidation of Variable Interest Entities. All references herein
to Consolidated financial statements of Holdco and its Subsidiaries or to the
determination of any amount for Holdco and its Subsidiaries on a Consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdco is required to consolidate pursuant to FASB
ASC 810 as if such variable interest entity were a Subsidiary as defined herein.

 

(d)           Pro Forma Treatment. Each Disposition of all or substantially all
of a line of business, and each Acquisition, by Holdco or any of its
Subsidiaries that is consummated during any Measurement Period shall, for the
purpose of determining compliance with the financial covenants set forth in
Section 7.11 and for the purpose of determining the Applicable Margin, be given
Pro Forma Effect as of the first day of such Measurement Period.

 

1.04Rounding.

 

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 



36

 

 

1.05Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Los Angeles time (daylight or standard, as applicable).

 

1.06UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the respective
meanings provided by those definitions. Subject to the foregoing, the term “UCC”
refers, as of any date of determination, to the UCC then in effect.

 

1.07Rates.

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS

 

2.01Term Loans; Term Loan Commitments.

 

(a)           Subject to the terms and conditions hereof, each Lender severally
agrees to make a term loan (each, a “Term Loan” and collectively, the “Term
Loans”) to the Borrowers on the Closing Date in an aggregate principal amount
equal to the amount of the Term Loan Commitment of such Lender. After the
funding of its respective Term Loans in an amount equal to its respective Term
Loan Commitment on the Closing Date, each such Lender’s respective Term Loan
Commitments shall expire.

 

(b)           Subject to Sections 3.02 and 3.03, all Term Loans shall be LIBOR
Loans.

 

(c)           Each Lender shall maintain in its internal records an account or
accounts evidencing the Indebtedness hereunder of the Borrowers to such Lender,
including the amounts of the Term Loans made by such Lender and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrowers, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Term Loan Commitment or the Borrowers’ Obligations in respect of
any Term Loans; and provided further, in the event of any inconsistency between
the Register and any Lender’s records, the recordations in the Register shall
govern. If so requested by any Lender by written notice to the Borrowers (with a
copy to the Administrative Agent), the Borrower shall execute and deliver to
such Lender a Term Note substantially in the form of Exhibit F (a “Term Note”)
to evidence such Lender’s Term Loans.

 



37

 

 

(d)           On each date set forth below, the Borrowers shall repay the
principal of the Term Loans in an aggregate amount equal to the corresponding
amount set forth below (each such amount, a “Term Loan Reduction Installment”),
as each such Term Loan Reduction Installment shall be ratably increased pursuant
to Section 2.16 in connection with any outstanding Optional Loans:

 

March 31, 2019 $4,444,440

June 30, 2019 $4,444,440

 

September 30, 2019 $4,444,440

December 31, 2019 $4,444,440

March 31, 2020 $4,444,440

 

June 30, 2020 $4,444,440

September 30, 2020 $4,444,440

December 31, 2020 $4,444,440

March 31, 2021 $4,444,440

June 30, 2021 $4,444,440

 

September 30, 2021 $4,444,440

December 31, 2021 $4,444,440

March 31, 2022 $4,444,440

June 30, 2022 $4,444,440

 

September 30, 2022 $4,444,440

December 31, 2022 $4,444,440

March 31, 2023 $2,222,220

June 30, 2023 $2,222,220

September 30, 2023 $2,222,220

 

The final Term Reduction Installment shall be due on the Term Loan Maturity Date
and shall be in an amount equal to all principal and interest outstanding with
respect to the Term Loans and any Optional Loans. The aggregate amount payable
to any Term Loan Lender on any date set forth in this Section 2.01(d) shall be
determined in accordance with the provisions of Section 2.14.

 

(e)           The Borrowers shall give the Administrative Agent irrevocable
written notice, substantially in the form of a Loan Notice (which notice must be
received by the Administrative Agent prior to 9:00 a.m., Los Angeles time, on
the Closing Date) requesting that the Lenders make the Term Loans in accordance
with their respective Term Loan Commitments on the Closing Date. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender thereof.
Not later than 11:00 a.m., Los Angeles time, on the Closing Date, each Lender
shall make available to the Administrative Agent the amount of such Lender’s
Term Loan Commitment in immediately available funds by wiring such amount to
such account as the Administrative Agent shall specify. On the Closing Date, the
Administrative Agent may, in the absence of notification from any Lender that
such Lender will not make its pro rata share available to the Administrative
Agent on such date, credit the account of the Borrowers on the books of the
Administrative Agent (or credit such other account as the Borrowers shall
instruct the Administrative Agent in writing) in an amount equal to the
aggregate Term Loan Commitments.

 

(f)            Neither the Administrative Agent nor any Lender shall be
responsible for the obligations or Term Loan Commitment of any other Lender
hereunder, nor will the failure of any Lender to comply with the terms of this
Agreement relieve any other Lender or the Borrowers of their obligations under
this Agreement.

 

2.02[Reserved].

 



38

 

 

2.03Interest Periods.

 

(a)           Notice of Interest Periods. Each request by the Borrowers for one
or more Interest Periods to apply to all or a portion of the Term Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent. Each
such notice must be received by the Administrative Agent not later than 9:00
a.m. (i) three (3) Business Days prior to the start of the requested Interest
Period. Each notice by the Borrowers pursuant to this Section 2.03(a) may be
given by telephone, provided it is promptly confirmed on the same day by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrowing Agent. Each
request for an Interest Period must apply to a portion of the Term Loans having
a principal amount of at least $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(A) the requested start date of the applicable Interest Period(s) which shall be
a Business Day), (B) the principal amount of the Term Loans to be subject to
such Interest Period(s), and (C) the duration of the requested Interest
Period(s). If the Borrowers (a) fail to deliver a timely Loan Notice to the
Administrative Agent for any expiring Interest Period or (b) fail in any timely
delivered Loan Notice to specify an Interest Period, the Borrowers will be
deemed to have specified an Interest Period of one (1) month.

 

(b)           Interest Periods. Except as otherwise provided herein, an Interest
Period may be continued only on the last day thereof.

 

(c)           Notice of Interest Rates. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the interest rate applicable to any
Interest Period for the Term Loans or any portion thereof upon determination of
such interest rate. At any time that the Base Rate applies to the Term Loans,
the Administrative Agent shall notify the Borrower and the Lenders of any change
in Banc of California’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(d)           Interest Periods. There shall not be more than 5 Interest Periods
in effect at any time.

 

2.04[Reserved].

 

2.05[Reserved].

 

2.06Optional Prepayments.

 

The Borrowers may, upon notice to the Administrative Agent pursuant to delivery
to the Administrative Agent of a Notice of Loan Prepayment, at any time or from
time to time voluntarily prepay the Term Loans in whole or in part without
premium or penalty subject to Section 3.05; provided that (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to any date of prepayment of the Term Loans (or, in each
case, such shorter period acceptable to the Administrative Agent), which notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions in which, in
which case, such notice of prepayment may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied and (B) each prepayment shall be in a principal
amount of $500,000 or a whole multiple of $250,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment and the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment). If such notice is given by the Borrowers
and not revoked in accordance with the terms of this Section 2.06, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be applied as directed by the Borrowers and shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

 



39

 

 

2.07Mandatory Prepayments.

 

(a)           Within five (5) Business Days after receipt by any Loan Party of
the Net Proceeds of an Asset Disposition in an aggregate amount in excess of
$2,500,000, the Borrowers shall prepay the Term Loans in an amount equal to, as
applicable, (i) 50% of such Net Proceeds in the case of the Permitted BroadSmart
Reorganization or (ii) 100% of such Net Proceeds in the case of all other Asset
Dispositions; provided that, so long as no Event of Default has occurred and is
continuing, no such prepayment shall be required with respect to an Asset
Disposition to the extent that, within one (1) year following receipt of such
Net Proceeds, such Net Proceeds are used to acquire other assets or property
necessary or useful in the business of the Loan Parties; provided that the
Administrative Agent shall have a first-priority Lien thereon (subject only to
the Permitted Liens), provided further that the Borrowers shall notify the
Administrative Agent of the applicable Loan Party’s intent to reinvest, if
applicable, commitment to reinvest, and of the completion of such reinvestment
at the time such proceeds are received and when such reinvestment occurs,
respectively. On or prior to the date such prepayment is to be made, the
Borrowers agree to provide the Administrative Agent calculations used by the
Borrowers in determining the amount of any such prepayment under this Section
2.07(a).

 

(b)           Within five (5) Business Days of receipt by any Loan Party of any
Net Proceeds with respect to a Debt Offering, the Borrowers shall prepay the
Term Loans in an amount equal to 100% of the Net Proceeds of such Debt Offering.
On or prior to the date such prepayment is to be made, the Borrowers agree to
provide the Administrative Agent calculations used by the Borrowers in
determining the amount of any such prepayment under this Section 2.07(b).
Nothing in this Section 2.07(b) shall be deemed to constitute a waiver to or
modification of Section 7.02.

 

(c)           Within five (5) Business Days of receipt by any Loan Party of Net
Proceeds with respect to an Equity Issuance (other than an Equity Cure
Investment), the Borrowers shall prepay the Term Loans in an amount equal to
100% of the Net Proceeds of such Equity Issuance. On or prior to the date such
prepayment is to be made, the Borrowers agree to provide the Administrative
Agent calculations used by the Borrowers in determining the amount of any such
prepayment under this Section 2.07(c). Nothing in this Section 2.07(c) shall be
deemed to constitute a waiver or modification of Section 8.01(k).

 

(d)           If any Loan Party receives Net Proceeds from casualty or property
insurance or condemnation at any time after the Closing Date in excess of
$2,500,000 in the aggregate in any Fiscal Year, with respect to any damage,
destruction or other loss of or to property, the Borrowers shall prepay the Term
Loans, in an amount equal to the amount thereof not applied to the repair,
restoration or replacement of the applicable assets within one (1) year after
receipt by such Loan Party of such proceeds, or immediately upon the request of
the Administrative Agent upon the occurrence and during the continuance of an
Event of Default (other than such proceeds that have been paid or committed to
be paid to third parties). The Borrowers shall give the Administrative Agent
prompt written notice of all casualty or property insurance and condemnation
proceeds received by any Loan Party on or after the Closing Date.

 



40

 

 

(e)           Upon the making of an Equity Cure Investment pursuant to Section
7.11(c), the Borrowers shall prepay the Term Loans in an amount equal to 100% of
such Equity Cure Investment.

 

(f)            Each prepayment of the Term Loans pursuant to Sections 2.07(a)
through (e) shall be applied to the outstanding principal balance of Term Loans.
Any prepayment proceeds remaining after application of such prepayment in
accordance with the terms hereof shall, so long as no Default has occurred and
is continuing, be returned to the Borrowers. Each prepayment under this Section
2.07 shall be accompanied by payment in full of all accrued interest to and
including the date of such prepayment. Each prepayment of Term Loans under this
Section 2.07 shall be applied to the remaining Term Reduction Installments
including the final installment due on the Term Loan Maturity Date on a pro rata
basis, and no such amounts shall be available for reborrowing.

 

2.08[Reserved].

 

2.09Repayment of Term Loans.

 

The principal of the Term Loans shall be repaid as set forth in Section 2.01(d).

 

2.10Interest and Default Rate.

 

(a)           Interest. Subject to the provisions of Section 2.10(b), each Term
Loan shall bear interest on the outstanding principal amount thereof for each
day during each Interest Period from the applicable borrowing date at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin.

 

(b)           Default Rate.

 

(i)          If any amount of principal of the Term Loans is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of the Term Loans) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)           Interest Payments. Interest on the Term Loans shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 



41

 

 

2.11Fees.

 

The Borrowers shall pay the following fees:

 

(a)           to the Administrative Agent, for its own account, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever; and

 

(b)           to the Lenders, such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

2.12Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a)           Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year). Interest shall accrue on the Term
Loans from the Closing Date, and shall not accrue on the Term Loans, or any
portion thereof, for the day on which the Term Loans, or such portion, are paid.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)           Financial Statement Adjustments or Restatements. If, as a result
of any restatement of or other adjustment to the financial statements of Holdco
and its Subsidiaries or for any other reason, the Borrowers, or the Lenders
determine that (i) the Consolidated Total Funded Debt Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Funded Debt Ratio would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent for the ratable account of the
Lenders promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the
Borrowers under the Bankruptcy Code, automatically and without further action by
the Administrative Agent or any Lender, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender, under any
provision of this Agreement to payment of any Obligations hereunder at the
Default Rate or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.13Evidence of Debt.

 

The Term Loans shall be evidenced by one or more accounts or records maintained
by the Lenders and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Term
Loans made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 



42

 

 

2.14Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
the Administrative Agent will debit the Borrower’s designated deposit account at
Banc of California for all required payments by the Borrowers on the date such
payments are due. The Administrative Agent will promptly distribute to each
Lender its pro rata share of such payments by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. Los Angeles time shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Except as
otherwise specifically provided for in this Agreement, if any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next succeeding Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)           Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers designated deposit
account at Banc of California will not contain sufficient funds to make such
payment when due, the Administrative Agent may assume that the Borrowers have
sufficient funds on deposit in such account to allow such payment to be made in
full on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers do not in fact have sufficient funds in their designated deposit
account to cover the full amount of such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for the Term Loan to be made by such
Lender on the Closing Date, and such funds are not made available to the
Borrowers by the Administrative Agent because the conditions to the Term Loans
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make the Term Loans on the Closing Date and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make its Term Loan on the Closing Date or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Term
Loan on the Closing Date or to make its payment under Section 11.04(c).

 



43

 

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for its Term Loan in any particular place or manner.

 

(f)            Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) the Term Loans shall be made by the Lenders pro rata according to
the amounts of their respective Commitments; (ii) each payment or prepayment of
principal of the Term Loans by the Borrowers shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Term Loans held by them; and (iii) each payment of interest on the Term
Loans by the Borrowers shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on the Term Loans then due and payable
to the respective Lenders.

 

2.15Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case under clauses
(a) and (b) above, the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

 

(1)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(2)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loan to any assignee or participant, other than
an assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 



44

 

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.16Optional Loans.

 

(a)           Request for Optional Loans. Provided there exists no Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders) on one occasion at any time prior to the first anniversary of the
Closing Date, the Borrowers may request additional term loans from the Lenders
(“Optional Loans”) in an aggregate principal amount not exceeding $10,000,000.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days after the date of delivery of such notice to the Lenders).

 

(b)           Lender Elections to Fund Optional Loans. Each Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
fund any portion of any requested Optional Loans and, if so, whether by an
amount equal to, greater than, or less than its pro rata share of the requested
Optional Loans. Any Lender not responding within such time period shall be
deemed to have declined to fund any portion of requested Optional Loans. For the
avoidance of doubt, no Lender shall have any obligation to fund any portion of
requested Optional Loans.

 

(c)           Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to any request for Optional Loans made hereunder. To achieve the full
amount of requested Optional Loans and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrowers may also invite additional financial institutions that qualify as
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations. If Optional Loans are made in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine the effective date (the “Optional Loans Effective Date”) and the final
allocation of such Optional Loans. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such Optional
Loans and of the Optional Loans Effective Date.

 

(e)           Conditions to Optional Loans. As a condition precedent to any
Optional Loans, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Optional Loans Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Optional Loans, and (y) in the case of the
Borrowers, certifying that, before and after giving effect to such Optional
Loans, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Optional Loans Effective Date, except (i) for representations and warranties
that are qualified by the inclusion of a materiality standard, which
representations and warranties shall be true and correct in all respects, (ii)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (iii) that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (b) and (c), respectively, of Section 6.01, and (B) no Event of
Default exists.

 



45

 

 

(f)            Amortization. The principal balance of any Optional Loans made
pursuant to this Section 2.16 shall be payable in quarterly installments. Such
quarterly principal installments shall: commence on the last day of the fiscal
quarter of the Borrowers immediately following the fiscal quarter of the
Borrowers in which the Optional Loans are funded; continue on the last day of
each fiscal quarter of the Borrowers ending thereafter; and conclude on
September 30, 2023. An amount equal to $8,892,000.00 shall be amortized between
the first quarterly principal payment date and the December 31, 2022 payment
date. The remaining balance shall be paid in the following three quarters and on
the Term Loan Maturity Date. As an example of the amortization of the Optional
Loans, if the Optional Loans are funded in the fourth quarter of 2019,1
quarterly payments would be as follows:

 

Payment Date

 

Payment Amount March 31, 2020 $741,000 June 30, 2020 $741,000 September 30, 2020
$741,000 December 31, 2020 $741,000 March 31, 2021 $741,000 June 30, 2021
$741,000 September 30, 2021 $741,000 December 31, 2021 $741,000 March 31, 2022
$741,000 June 30, 2022 $741,000 September 30, 2022 $741,000 December 31, 2022
$741,000 March 31, 2023 $278,000 June 30, 2023 $278,000 September 30, 2023
$278,000

 

The remaining principal amount of Optional Loans and all interest accrued
thereon shall be due on the Term Loan Maturity Date.

 

(g)           Voluntary Prepayments. Voluntary prepayments of Optional Loans
shall be made in the same manner and subject to the same terms and conditions as
voluntary prepayments of the other term Loans, as set forth in Section 2.06.

 

(h)           Conflicting Provisions. This Section shall supersede any
provisions in Section 2.15 or Section 11.01 to the contrary.

 

 

1 Quarterly amortization will be lower if Optional Loans are funded earlier than
in the fourth quarter of 2019.

 

46

 

 

2.17Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Event of
Default exists), to the funding of such Defaulting Lender’s Term Loan
Commitment; third, to the payment of any amounts owing to the Lenders, as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (1) such payment is a payment of the principal amount of Term
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Term Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Term Loans of all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of the Term Loan of such
Defaulting Lender until such time as all Term Loans are held by the Lenders pro
rata in accordance with the Commitments hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.17(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

(iii)        Certain Fees. No Defaulting Lender shall be entitled to receive any
fee payable under Section 2.11 for any period during which that Lender is a
Default Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(b)           Defaulting Lender Cure. If the Borrowers, the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of the outstanding Term Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Term Loans to be held on a pro rata basis by the Lenders, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 



47

 

 

2.18        Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any other Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan Party, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding.

 



48

 

 

(ii)         If applicable Withholding Agent shall be required to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent,
(B) the Withholding Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any such required withholding or the making of all such
required deductions (including such deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)           Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnifications.

 

(i)          Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf, shall be conclusive absent manifest error.

 

(ii)         Each Lender shall, and does hereby, severally indemnify and shall
make payment in respect thereof within ten (10) days after demand therefor, (A)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 



49

 

 

(d)           Evidence of Payments. Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Borrowers or the
Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), Section 3.01(e)(ii)(B) and Section
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrowers are U.S. Persons,

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 



50

 

 

(2)       executed originals of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN, as applicable; or

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 



51

 

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

 

(f)            Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party pursuant to Section 3.01(f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)           Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the repayment,
satisfaction or discharge of all other Obligations.

 

3.02Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to maintain its Term Loan as a loan whose interest is determined
by reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, (a)
any obligation of such Lender to continue its Term Loan as a loan whose interest
is determined by reference to the Eurodollar Rate shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert the Term Loan of
such Lender to a loan whose interest is determined by reference to the Base Rate
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain its Term Loan as a loan whose interest is
determined by reference to the Eurodollar Rate to such day, or immediately, if
such Lender may not lawfully continue to maintain its Term Loan as a loan whose
interest is determined by reference to the Eurodollar Rate and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 



52

 

 

3.03Inability to Determine Rates.

 

(a)           If in connection with the making or maintenance of the Term Loans,
(i) the Administrative Agent determines that (A) Dollar are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of the Term Loans, (B) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to the Term Loans, or (C) a rate other than the LIBOR Rate has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market (in each case with respect to clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period for the Term Loans (or any
portion thereof) does not adequately and fairly reflect the cost to such Lenders
of maintaining the Term Loans, the Administrative Agent will promptly so notify
the Borrowers and each Lender. Thereafter, the obligation of the Lenders to
maintain the Term Loans as loans subject to the Eurodollar Rate shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for an Interest Period or, failing that, will be
deemed to have converted such request into a request that all Term Loans
thereafter bear interest based upon the Base Rate.

 

(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent in consultation with the Borrowers and the Required Lenders
may establish an alternative interest rate for the Impacted Loans and adjust the
Applicable Margin for the Impacted Loans, in which case, such alternative rate
of interest and adjustments to the Applicable Margin shall apply with respect to
the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of this
Section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrowers that such alternative interest rate and
adjustments to the Applicable Margin do not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to maintain its Term Loan with interest determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrowers written notice thereof.

 



53

 

 

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or the Term Loan made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of or maintaining its Term Loan, or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, subject in all respects
to the Borrower’s rights under Section 11.13 hereof, the Borrowers will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

Notwithstanding any other provision of this Section 3.04, no Lender shall invoke
the provisions of the foregoing subsections of this Section 3.04 if it shall not
at the time be the general policy and practice of such Lender to invoke such
provisions in similar circumstances under comparable provisions of other credit
agreements.

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           [Reserved].

 



54

 

 

(d)           Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(e)           Reserves. The Borrowers shall pay to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of its Term Loan equal to the actual costs of such reserves
allocated to such Term Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such Term
Loan, provided the Borrowers shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

(f)            Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.05Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, payment or prepayment of any Term Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise) on a
day other than (i) the last day of the Interest Period for such Term Loan or
(ii) for an aggregate principal amount of Term Loans not to exceed $6,000,000, a
day on which a Term Loan Reduction Installment is due;

 

(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make its Term Loan) to prepay, borrow, or continue any Term
Loan on the date or in the amount notified by the Borrowers; or

 

(c)           any assignment of a Term Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 



55

 

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded its Term
Loan at the Eurodollar Rate for such Term Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Term Loan was in fact so funded.

 

3.06Designation of a Different Lending Office.

 

If any Lender requests compensation under Section 3.04, or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrowers, such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Term
Loan hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

3.07Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
resignation of the Administrative Agent and the Term Loan Maturity Date.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.01Conditions of Initial Credit Extension.

 

The obligation of each Lender to make its Term Loan hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)           Execution of Credit Agreement; Loan Documents. The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of each Borrower, (iii) counterparts of the Security
Agreement and each other Collateral Document, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable, (iv) counterparts of any other Loan
Document, executed by a Responsible Officer of the applicable Loan Party and a
duly authorized officer of each other Person party thereto, (v) the counterparts
of the Ultimate Parent Guaranty, executed by an authorized officer of the
Ultimate Parent and (vi) the counterparts of the Parent Guaranty, executed by an
authorized officer of the Parent.

 

(b)           Officer’s Certificate. The Administrative Agent shall have
received an Officer’s Certificate dated the Closing Date, certifying as to the
Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.

 



56

 

 

(c)           Legal Opinions of Counsel. The Administrative Agent shall have
received an opinion or opinions (including, if requested by the Administrative
Agent, local counsel opinions) of counsel for the Loan Parties, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance acceptable to the Administrative Agent.

 

(d)           Financial Statements. The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in Section
5.05, each in form and substance satisfactory to each of them.

 

(e)           Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

 

(i)          (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

 

(ii)         searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

 

(iii)        completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iv)       stock or membership certificates, if any, evidencing the Pledged
Equity and undated stock or transfer powers duly executed in blank; in each case
to the extent such Pledged Equity is certificated; provided, however, Borrowers
shall not be required to deliver the stock certificates representing the Pledged
Equity of the India Subsidiary;

 

(v)         in the case of any personal property Collateral located at premises
leased by a Loan Party and set forth on Schedule 5.21(g)(i), such estoppel
letters, consents and waivers from the landlords of such real property to the
extent required to be delivered in connection with Section 6.14 (such letters,
consents and waivers shall be in form and substance satisfactory to the
Administrative Agent, it being acknowledged and agreed that any Landlord Waiver
is satisfactory to the Administrative Agent);

 

(vi)        to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral; and

 



57

 

 

(vii)       Qualifying Control Agreements satisfactory to the Administrative
Agent to the extent required to be delivered pursuant to Section 6.14.

 

(f)            Beneficial Ownership Certification. At least five (5) days prior
to the Closing Date, each Loan Party that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall have delivered a Beneficial
Ownership Certification to the Administrative Agent.

 

(g)           Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents or as required by the Administrative Agent. The Loan
Parties shall have delivered to the Administrative Agent an Authorization to
Share Insurance Information.

 

(h)           Solvency Certificate. The Administrative Agent shall have received
a Solvency Certificate signed by a Responsible Officer of each Borrower as to
the financial condition, solvency and related matters of Holdco and its
Subsidiaries, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby.

 

(i)            Financial Condition Certificate. The Administrative Agent shall
have received a certificate or certificates executed by a Responsible Officer of
each Borrower as of the Closing Date, as to certain financial matters,
substantially in the form of Exhibit M.

 

(j)            Material Contracts. The Administrative Agent shall have received
true and complete copies, certified by an officer of each Borrower as true and
complete in all material respects, of all Material Contracts, together with all
material exhibits and schedules.

 

(k)           Loan Notice. The Administrative Agent shall have received a Loan
Notice with respect to the Loans to be made on the Closing Date.

 

(l)            Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness for borrowed money of the Loan Parties (other than Indebtedness
permitted to exist pursuant to Section 7.02) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date.

 

(m)          Consents. The Administrative Agent shall have received evidence
that all members, boards of directors, governmental, shareholder and material
third party consents and approvals necessary in connection with the entering
into of this Agreement have been obtained.

 

(n)           Fees and Expenses. The Administrative Agent and the Lenders shall
have received all fees and expenses, if any, owing pursuant to the Fee Letter
and Section 2.11.

 

(o)           Due Diligence. The Lenders shall have completed a due diligence
investigation of the Loan Parties in scope, and with results, satisfactory to
the Lenders.

 



58

 

 

(p)           Representations and Warranties. The representations and warranties
of the Borrowers and each other Loan Party contained in Article II, Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) on and as of the Closing Date, except (i) that for purposes
of this Section 4.01(p), the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(b), respectively; and (ii) to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date.

 

(q)           Default. No Default shall exist, or would result from the Term
Loans or from the application of the proceeds thereof.

 

(r)            Loan Notice. The Administrative Agent shall have received a Loan
Notice in accordance with the requirements hereof.

 

(s)           Other Documents. All other documents provided for herein or which
the Administrative Agent or any other Lender may reasonably request or require.

 

(t)            Additional Information. Such additional information and materials
which the Administrative Agent and/or any Lender shall reasonably request or
require.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect. The copy of the Organization Documents of each
Loan Party provided to the Administrative Agent pursuant to the terms of this
Agreement is a true and correct copy of each such document, each of which is
valid and in full force and effect.

 



59

 

 

5.02Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Material
Contract to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law; except
in each case referred to in clause (b) and (c), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

5.03Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly given, obtained or waived and (ii) filings to
perfect the Liens created by the Collateral Documents.

 

5.04Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforcement may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law).

 

5.05Financial Statements; No Material Adverse Effect.

 

(a)           Audited Financial Statements. The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Loan Parties as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the Loan
Parties as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 



60

 

 

(b)           Ultimate Parent Annual Audited Financial Statements. The audited
Consolidated balance sheets of the Ultimate Parent and its Subsidiaries dated
December 31, 2017 (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Ultimate Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Ultimate Parent and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.

 

(c)           Material Adverse Effect. Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(d)           [Reserved].

 

(e)           Forecasted Financials. The Consolidated forecasted balance sheets,
statements of income and cash flows of the Holdco and its Subsidiaries delivered
pursuant to Section 4.01 or Section 6.01 were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrowers’ best estimate of their
future financial condition and performance. For the avoidance of doubt, the
parties acknowledge and agree that forecasted, forward-looking information and
projections are not a guarantee of future performance, and actual results may
differ from the forecasted, forward-looking information or projections.

 

5.06Litigation.

 

Except as set forth on Schedule 5.06, there are no actions, suits or
proceedings, or, to the actual knowledge of the Loan Parties after due and
diligent investigation, threatened in writing or contemplated, at law or in
equity, before any Governmental Authority, by or against any Loan Party or any
Subsidiary or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

 

5.07No Default.

 

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

 

5.08Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09Environmental Compliance.

 

(a)           The Loan Parties and their respective Subsidiaries have been in
compliance with existing Environmental Laws and there have been no claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties,
except to the extent such failure to comply or claims would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 



61

 

 

(b)           Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

 

5.10Insurance.

 

The properties of the Loan Parties are insured with financially sound and
reputable insurance companies not Affiliates of the Loan Parties, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies of similar size engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The general liability, casualty, property,
terrorism and business interruption insurance coverage of the Loan Parties as in
effect on the Closing Date, and as of the last date such Schedule was required
to be updated in accordance with Section 6.02, is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 5.10 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.

 

5.11Taxes.

 

Except as set forth on Schedule 5.11, each Loan Party and its Subsidiaries have
filed all federal, state and other material tax returns and reports required to
be filed, and have paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. Except as set forth on Schedule 5.11, there is no proposed tax assessment
against any Loan Party or any Subsidiary that would, if made, have a Material
Adverse Effect, nor is there any tax sharing agreement applicable to the
Borrower or any Subsidiary. The filing and recording of any and all documents
required to perfect the security interests granted to the Administrative Agent
(for the ratable benefit of the Secured Parties) will not result in any
documentary, stamp or other taxes, except for customary filing and recordation
fees that shall be paid concurrently with such filing or recording, as the case
may be.

 

5.12ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA and provisions of the Code and other federal or
state law. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or is
subject to a favorable opinion letter from the IRS to the effect that the form
of such Plan is qualified under Section 401(a) of the Code, or an application
for such a letter is currently being processed by the IRS. To the best knowledge
of the Loan Parties, nothing has occurred that would prevent or cause the loss
of such tax-qualified status.

 



62

 

 

(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction within the
meaning of Section 406 of ERISA for which a statutory, regulatory, or
administrative exemption does not exist or violation of the applicable fiduciary
requirements of Section 404 of ERISA with respect to any Plan (other than a
Multiemployer Plan) that has resulted or would reasonably be expected to result
in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrowers and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the adjusted funding target attainment percentage (as defined
in Section 436(j)(2) of the Code) is 60% or higher and no Loan Party nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the adjusted funding target attainment percentage for any such
plan to drop below 60% as of the most recent valuation date; (iv) no Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither any Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, with respect to which a material liability of any Borrowers or
any ERISA Affiliate exists, and no event or circumstance has occurred or exists
that would reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan (other than a
Multiemployer Plan).

 

(d)           Neither any Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than on the Closing Date,
those listed on Schedule 5.12 hereto.

 

5.13Margin Regulations; Investment Company Act.

 

(a)           Margin Regulations. The Borrowers are not engaged and will not
engage, principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of the Term Loans, not
more than twenty-five percent (25%) of the value of the assets (either of any
Borrower alone or all of the Borrowers and their Subsidiaries on a Consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrowers
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

 

(b)           Investment Company Act. None of any Borrower, any Person
Controlling any Borrower, or any Subsidiary of any Borrower is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 



63

 

 

5.14Disclosure.

 

The Borrowers have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrowers or any Domestic Subsidiary of any Borrower is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. For
the avoidance of doubt, the parties acknowledge and agree that forecasted,
forward-looking information and projections are not a guarantee of future
performance, and actual results may differ from the forecasted, forward-looking
information or projections.

 

5.15Compliance with Laws.

 

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

5.16Solvency.

 

Borrowers together with their Subsidiaries on a Consolidated basis are Solvent.

 

5.17Casualty, Etc.

 

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.18Sanctions Concerns.

 

No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties and
their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is any Loan Party or any Subsidiary located, organized or
resident in a Designated Jurisdiction.

 

5.19Responsible Officers.

 

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Section
6.02 and such Responsible Officers are the duly elected and qualified officers
of such Loan Party and are duly authorized to execute and deliver, on behalf of
the respective Loan Party, this Agreement, the Notes and the other Loan
Documents.

 



64

 

 

5.20Subsidiaries; Equity Interests; Loan Parties.

 

(a)           Subsidiaries, Joint Ventures, Partnerships and Equity Investments.
Set forth on Schedule 5.20(a), is the following information which is true and
complete in all respects as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 6.02: (i) a
complete and accurate list of all Subsidiaries, joint ventures and partnerships
and other equity investments of the Loan Parties as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Section 6.02, (ii) the number of shares of each class of Equity Interests in
each Subsidiary outstanding, (iii) the number and percentage of outstanding
shares of each class of Equity Interests owned by the Loan Parties and their
Subsidiaries and (iv) the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.). The outstanding Equity Interests in all
Subsidiaries are validly issued, fully paid and non-assessable and are owned
free and clear of all Liens. There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to the Equity Interests of any Loan Party or any Subsidiary
thereof, except as contemplated in connection with the Loan Documents.

 

(b)           Loan Parties. Set forth on Schedule 5.20(b) is a complete and
accurate list of all Loan Parties, showing as of the Closing Date, or as of the
last date such Schedule was required to be updated in accordance with Section
6.02, (as to each Loan Party) (i) the exact legal name, (ii) any former legal
names of such Loan Party in the four (4) months prior to the Closing Date, (iii)
the jurisdiction of its incorporation or organization, as applicable, (iv) the
type of organization, (v) the jurisdictions in which such Loan Party is
qualified to do business, (vi) the address of its chief executive office, (vii)
the address of its principal place of business, (viii) its U.S. federal taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation or organization, if
applicable, (ix) the organization identification number, (x) ownership
information (e.g. publicly held or if private or partnership, the owners and
partners of each of the Loan Parties) and (xi) the industry or nature of
business of such Loan Party.

 

5.21Collateral Representations.

 

(a)           Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein. Except for filings completed prior
to the Closing Date and as contemplated hereby and by the Collateral Documents,
no filing or other action will be necessary to perfect or protect such Liens.

 

(b)           Intellectual Property. Set forth on Schedule 5.21(b)(i), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of all registered or issued Intellectual
Property (including all applications for registration and issuance) owned by
each of the Loan Parties or that each of the Loan Parties has the right to
(including the name/title, current owner, registration or application number,
and registration or application date and such other information as reasonably
requested by the Administrative Agent).

 



65

 

 

(c)           Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 5.21(c), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 6.02, is a description of
all Documents, Instruments, and Tangible Chattel Paper of the Loan Parties
(including the Loan Party owning such Document, Instrument and Tangible Chattel
Paper and such other information as reasonably requested by the Administrative
Agent), in each case, with a value of $1,500,000 or more.

 

(d)           Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, and Securities Accounts.

 

(i)          Set forth on Schedule 5.21(d)(i), as of the Closing Date and as of
the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and whether such
account is a zero balance account or a payroll account, and (C) in the case of a
Securities Account, the Securities Intermediary or issuer.

 

(ii)         Set forth on Schedule 5.21(d)(ii), as of the Closing Date and as of
the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Electronic Chattel Paper (as defined in
the UCC) and Letter-of-Credit Rights (as defined in the UCC) of the Loan
Parties, in each case, with a value of $1,500,000 or more, including the name of
(A) the applicable Loan Party, (B) in the case of Electronic Chattel Paper (as
defined in the UCC), the account debtor and (C) in the case of Letter-of-Credit
Rights (as defined in the UCC), the issuer or nominated person, as applicable.

 

(e)           Commercial Tort Claims. Set forth on Schedule 5.21(e), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a description of all Commercial Tort Claims of
the Loan Parties, in each case with a value of $1,500,000 or more (detailing
such Commercial Tort Claim in such detail as reasonably requested by the
Administrative Agent).

 

(f)            Pledged Equity Interests. Set forth on Schedule 5.21(f), as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a list of (i) all Pledged Equity and
(ii) all other Equity Interests required to be pledged to the Administrative
Agent pursuant to the Collateral Documents (in each case, detailing the Grantor
(as defined in the Security Agreement), the Person whose Equity Interests are
pledged, the number of shares of each class of Equity Interests, the certificate
number and percentage ownership of outstanding shares of each class of Equity
Interests and the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.).

 

(g)           Properties. Set forth on Schedule 5.21(g)(i), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of (A) each headquarter location of the
Loan Parties, (B) each other location where any significant administrative or
governmental functions are performed, (C) each other location where the Loan
Parties maintain any books or records (electronic or otherwise) and (D) each
location where any personal property Collateral is located at any premises owned
or leased by a Loan Party (in each case, including (1) an indication if such
location is leased or owned, (2) if leased, the name of the lessor, and if
owned, the name of the Loan Party owning such property, (3) the address of such
property (including, the city, county, state and zip code) and (4) to the extent
owned, the approximate fair market value of such property).

 



66

 

 

(h)           Material Contracts. Set forth on Schedule 5.21(h), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a complete and accurate list of all Material
Contracts of the Loan Parties.

 

5.22Beneficial Ownership Certification.

 

As of the Closing Date, the information included in the Beneficial Ownership
Certification of each Loan Party is true and correct in all material respects.

 

5.23[Reserved].

 

5.24Intellectual Property; Licenses, Etc.

 

Each Loan Party owns, or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person. To the actual knowledge of the Borrowers (after
reasonably inquiry), no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party infringes upon any rights held by any other
Person. Except as set forth on Schedule 5.06, no claim or litigation regarding
any of the foregoing is pending or, to the actual knowledge of the Borrowers
(after reasonably inquiry), threatened in writing, which, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

5.25Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Borrower or any of its ERISA Affiliates as of the Closing
Date and neither any Borrower nor any Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
(5) years preceding the Closing Date.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Domestic] Subsidiaries to:

 

6.01Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           Ultimate Parent SEC Reporting. Ultimate Parent shall file with the
SEC annual reports on Form 10-K, quarterly reports on Form 10-Q, and any current
reports on Form 8-K, in each case, as and when required under the Securities
Exchange Act of 1934, subject to permitted extensions.

 



67

 

 

(b)           Audited Financial Statements. As soon as available, but in any
event: (i) within one hundred twenty (120) days after the end of the fiscal year
of Holdco ended December 31, 2018, a Consolidated balance sheet of Holdco and
its Subsidiaries as at the end of such fiscal year, and (ii) within one hundred
twenty (120) days after the end of each fiscal year of Holdco commencing with
the fiscal year ended December 31, 2019, a Consolidated balance sheet of Holdco
and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case commencing with
the fiscal year ended December 31, 2020 in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP. In each such case (b)(i) and (ii) above, (i) such Consolidated statements
(x) to be audited and accompanied by a report and opinion of Marcum LLP or
another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than any going concern or like qualification resulting solely from an
upcoming maturity date for the Loans), and (y) to be certified by the chief
executive officer, chief financial officer, treasurer or controller that is a
Responsible Officer of Holdco to the effect that such statements are fairly
stated in all material respects when considered in relation to the Consolidated
financial statements of Holdco and its Subsidiaries.

 

(c)           Quarterly Financial Statements. As soon as available, but in any
event within forty-five (45) days after the end of each fiscal quarter of each
fiscal year of Holdco that is not the last fiscal quarter in any fiscal year
(commencing with the fiscal quarter ending March 31, 2019), a Consolidated
balance sheet of Holdco and its Subsidiaries as at the end of such fiscal
quarter, and the related Consolidated statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Holdco’ fiscal year then ended. Commencing with the quarterly
financial statements for the first fiscal quarter of the fiscal year ending
December 31, 2020, the quarterly financial statements required by the
immediately preceding sentence shall set forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and prepared in accordance with GAAP and include management discussion and
analysis of operating results inclusive of operating metrics in comparative
form. The Consolidated statements required by this Section 6.01(c) shall be
certified by the chief executive officer, chief financial officer, treasurer or
controller who is a Responsible Officer of Holdco as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Holdco and its Subsidiaries, subject only to normal year-end audit
adjustments and the absence of footnotes and such statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller
that is a Responsible Officer of Holdco to the effect that such statements are
fairly stated in all material respects when considered in relation to the
Consolidated financial statements of Holdco and its Subsidiaries.

 

(d)           [Reserved].

 

(e)           Business Plan and Budget. As soon as available, but in any event
within sixty (60) days after the end of each fiscal year of the Borrowers, an
annual business plan and budget of the Borrowers and their Subsidiaries on a
Consolidated basis, including forecasts prepared by management of the Borrowers,
in form reasonably satisfactory to the Administrative Agent and the Required
Lenders, of Consolidated balance sheets and statements of income or operations
and cash flows of the Borrowers and their Subsidiaries on a monthly basis for
the immediately following fiscal year.

 



68

 

 

As to any information contained in materials furnished pursuant to Section
6.02(g), the Borrowers shall not be separately required to furnish such
information under Section 6.01(b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(b) above at the times specified therein.

 

6.02Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           Accountants’ Certificate. Concurrently with the delivery of the
financial statements referred to in Section 6.01(b) (commencing with the
delivery of the financial statements for the fiscal year ended December 31,
2018, a certificate of its independent certified public accountants certifying
such financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default or, if any such Default shall
exist, stating the nature and status of such event.

 

(b)           Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.01(b) and (c) (commencing with
the delivery of the financial statements for the fiscal quarter ended March 31,
2019, (i) a duly completed Compliance Certificate signed by each Borrower’s
applicable chief executive officer, chief financial officer, treasurer or
controller which is a Responsible Officer of such Borrower (provided that
financial covenants shall only be required to be calculated for the end of each
fiscal quarter), and (ii) a copy of management’s discussion and analysis with
respect to such financial statements. Unless the Administrative Agent or a
Lender requests executed originals, delivery of the Compliance Certificate may
be by electronic communication including fax or email and shall be deemed to be
an original and authentic counterpart thereof for all purposes.

 

(c)           Updated Schedules. Concurrently with the delivery of the
Compliance Certificate referred to in Section 6.02(b), the following updated
Schedules to this Agreement (which may be attached to the Compliance
Certificate) to the extent required to make the representation related to such
Schedule true and correct as of the date of such Compliance Certificate:
Schedules 1.01(c), 5.10, 5.20(a), 5.20(b), 5.21(b)(i), 5.21(c), 5.21(d)(i),
5.21(d)(ii), 5.21(e), 5.21(f), 5.21(g)(i) and 5.21(h).

 

(d)           Calculations. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b) required to be delivered with the
financial statements referred to in Section 6.01(b), a certificate (which may be
included in such Compliance Certificate) including the amount of all Restricted
Payments, Investments, Dispositions, Capital Expenditures, and Equity Issuance
that were made during the prior fiscal year.

 

(e)           Changes in Entity Structure. Except in the case of a Permitted
BroadSmart Reorganization or any merger or dissolution of magicJack with and
into Holdco, within ten (10) days prior to any merger, consolidation,
dissolution or other change in entity structure of any Loan Party or any of its
Subsidiaries permitted pursuant to the terms hereof, provide notice of such
change in entity structure to the Administrative Agent, along with such other
information as reasonably requested by the Administrative Agent. Provide notice
to the Administrative Agent, not less than five (5) days prior (or such extended
period of time as agreed to by the Administrative Agent) of any change in any
Loan Party’s legal name, state of organization, or organizational existence.

 



69

 

 

(f)            Audit Reports; Management Letters; Recommendations. Promptly
after any request by the Administrative Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
Board of Directors (or the audit committee of the Board of Directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them.

 

(g)           Annual Reports; Etc. Promptly after the same are available, copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of any Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
any Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;.

 

(h)           Debt Securities Statements and Reports. Promptly after the
furnishing thereof, copies of any statement or report furnished to any holder of
debt securities of any Loan Party or of any of its Subsidiaries pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section.

 

(i)            SEC Notices. Promptly, and in any event within five (5) Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.

 

(j)            Notices. Not later than five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of all default
notices, amendments, waivers and other modifications so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement and,
from time to time upon request by the Administrative Agent, such other material
information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request.

 

(k)           Environmental Notice. Promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that would reasonably be expected to have a Material
Adverse Effect.

 

(l)            Post-Closing Deliverables and Other Additional Information. (1)
Within ten (10) days after the Closing Date, (A) lender’s loss payable
endorsements for the insurance policies required by Section 6.07(a) and (B)
certificates of foreign good standing for the Loan Parties from such
jurisdictions as are required pursuant to Section 5.01; and (2) promptly, such
additional information regarding the business, financial, legal or corporate
affairs of any Loan Party or any Subsidiary thereof, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 



70

 

 

Documents required to be delivered pursuant to Section 6.01(b) or Section
6.02(g) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the applicable
Borrower posts such documents, or provides a link thereto on such Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on applicable Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrowers
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrowers to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrowers shall notify the Administrative
Agent and each Lender (by fax transmission or e-mail transmission) of the
posting of any such documents and provide to the Administrative Agent by e-mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrowers hereby acknowledge that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrowers Materials”) by posting the
Borrowers Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrowers Materials that may
be distributed to the Public Lenders and that (1) all such Borrowers Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, any Affiliate thereof, the Arranger,
the L/C Issuer and the Lenders to treat such Borrowers Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrowers Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrowers Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and the any
Affiliate thereof and the Arranger shall be entitled to treat any Borrowers
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.03Notices.

 

Promptly, but in any event within five (5) Business Days, notify the
Administrative Agent and each Lender:

 

(a)           of the occurrence of any Event of Default;

 



71

 

 

(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect;

 

(c)           of the occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrowers referred to in Section 2.12(b); and

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of each Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrowers have taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

6.05Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;

 

(b)           take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and

 

(c)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

6.06Maintenance of Properties.

 

(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and obsolescence excepted; and

 

(b)           make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 



72

 

 

6.07Maintenance of Insurance.

 

(a)           Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrowers, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons of similar size, engaged in the same or
similar business, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons, including, without
limitation, terrorism insurance.

 

(b)           Evidence of Insurance. Cause the Administrative Agent to be named
as lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will endeavor to give
the Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage at the written request of the
Administrative Agent, the Loan Parties shall provide, or cause to be provided,
to the Administrative Agent, such evidence of insurance as required by the
Administrative Agent, including, but not limited to: (i) certified copies of
such insurance policies, (ii) evidence of such insurance policies (including,
without limitation and as applicable, ACORD Form 28 certificates (or similar
form of insurance certificate), and ACORD Form 25 certificates (or similar form
of insurance certificate)), (iii) declaration pages for each insurance policy
and (iv) lender’s loss payable endorsement if the Administrative Agent for the
benefit of the Secured Parties is not on the declarations page for such policy.
As requested by the Administrative Agent, the Loan Parties agree to deliver to
the Administrative Agent an Authorization to Share Insurance Information.

 

6.08Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.09Books and Records.

 

Maintain proper books of record and account in all material respects, in which
full, true and correct entries in material conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be.

 

6.10Inspection Rights.

 

(a)           Permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours upon
reasonable advance notice to the Borrowers; provided, however, when no Event of
Default exists, not more than (1) such inspection shall be made in any fiscal
year of the Borrowers; provided, however, further, that when an Event of Default
exists the Administrative Agent (or any of its respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

 



73

 

 

(b)           If requested by the Administrative Agent in its sole discretion,
permit the Administrative Agent, and its representatives, upon reasonable
advance notice to the Borrowers, to conduct an annual audit of the Collateral at
the expense of the Borrowers; provided, however, when no Event of Default
exists, not more than (1) such audit shall be made in any fiscal year of the
Borrowers.

 

(c)           If requested by the Administrative Agent in its reasonable
discretion at any time after the occurrence and during the continuance of an
Event of Default, promptly deliver to the Administrative Agent (i) asset
appraisal reports with respect to all of the real and personal property owned by
the Borrowers and their Subsidiaries, and (ii) a written audit of the accounts
receivable, inventory, payables, controls and systems of their Borrowers and
their Subsidiaries.

 

6.11Use of Proceeds.

 

Use the proceeds of the Credit Extensions (i) to refinance a portion of (a) the
purchase price paid for the MagicJack Acquisition and (b) the MagicJack
Acquisition-Related Costs (ii) for working capital and general corporate
purposes not in contravention of any Law or of any Loan Document and (iii) to
pay dividends or Permitted Tax Distributions in cash to Parent and/or Ultimate
Parent to the extent permitted hereunder.

 

6.12Material Contracts.

 

(i)          Maintain each such Material Contract in full force and effect,
except for expiry at the stated maturity thereof and, except, in any case, where
the failure to do so, either individually or in the aggregate, would not be
reasonably likely to have a Material Adverse Effect,

 

(ii)         enforce each such Material Contract in accordance with its terms,
except as determined by the Loan Parties or their Subsidiaries, as the case may
be, to be in the best interest of the Loan Parties or their Subsidiaries, as the
case may be,

 

(iii)        during the continuance of an Event of Default, take all such action
to such end as may be from time to time reasonably requested by the
Administrative Agent and, upon request of the Administrative Agent made during
the continuing of an Event of Default, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so.

 

6.13Covenant to Guarantee Obligations.

 

The Loan Parties will cause each of their Subsidiaries (other than any CFC)
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within thirty (30) days after such Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Secured Guarantor hereunder by way of execution
of a Joinder Agreement; provided, however, that (a) none of the India
Subsidiary, magicJack or any Foreign Subsidiary of magicJack shall be a
Guarantor or Secured Guarantor, (b) no other Foreign Subsidiary shall be
required to become a Guarantor or Secured Guarantor to the extent such Guaranty
would reasonably be expected to result in a material adverse tax consequence for
any Borrower and (c) no Excluded Subsidiary shall be a Guarantor or a Secured
Guarantor. In connection therewith, the Loan Parties shall give notice to the
Administrative Agent not less than ten (10) days prior to creating a Subsidiary
(or such shorter period of time as agreed to by the Administrative Agent in its
reasonable discretion), or acquiring the Equity Interests of any other Person.
In connection with the foregoing, the Loan Parties shall deliver to the
Administrative Agent, with respect to each new Secured Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.01(b), (d), (e), (j) and 6.14 and such other documents or agreements as the
Administrative Agent may reasonably request.

 



74

 

 

6.14Covenant to Give Security.

 

Except with respect to Excluded Property:

 

(a)           Equity Interests and Personal Property. Each Loan Party will cause
the Pledged Equity and the Borrowers will cause all of their respective tangible
and intangible personal property now owned or hereafter acquired by them to be
subject at all times to a first priority, perfected Lien (subject to Permitted
Liens to the extent permitted by the Loan Documents) in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations pursuant to the terms and conditions of the Collateral
Documents.

 

(b)           Reserved.

 

(c)           Landlord Waivers. In the case of (i) each headquarter location of
the Borrowers, each other location where any significant administrative or
governmental functions are performed and each other location where any Borrower
maintain any books or records (electronic or otherwise) and (ii) any personal
property Collateral located at any other premises leased by a Loan Party
containing personal property Collateral with a value in excess of $700,000 at
any one location and $1,800,000 in the aggregate at all such locations, the
Borrowers will provide the Administrative Agent with such estoppel letters,
consents and waivers from the landlords on such real property to the extent
requested by the Administrative Agent (such letters, consents and waivers shall
be in form and substance reasonably satisfactory to the Administrative Agent, it
being acknowledged and agreed that any Landlord Waiver is satisfactory to the
Administrative Agent).

 

(d)           Accounts; Account Control Agreements. At all times from and after
the date that is ninety (90) days after the Closing Date, the Borrowers shall
not open, maintain or otherwise have any deposit or other accounts (including
securities accounts) at any bank or other financial institution, or any other
account where money or securities are or may be deposited or maintained with any
Person, other than (a) deposit accounts and securities accounts maintained with
the Administrative Agent or another Lender, (b) deposit accounts that are
maintained at all times with depositary institutions as to which the
Administrative Agent shall have received a Qualifying Control Agreement, (c)
securities accounts that are maintained at all times with financial institutions
as to which the Administrative Agent shall have received a Qualifying Control
Agreement, (d) deposit accounts established solely as payroll, trust, benefit
and other zero balance accounts and such accounts are held at Banc of
California, (e) other deposit accounts, so long as at any time the balance in
any such account does not exceed $150,000 and the aggregate balance in all such
accounts does not exceed $500,000 and such accounts are held at Banc of
California, (f) other deposit accounts, so long as at any time the balance in
any such account does not exceed $50,000 and the aggregate balance in all such
accounts does not exceed $150,000 and (g) accounts exclusively used for payroll,
payroll taxes or employee benefits, to the extent the amounts on deposit therein
do not exceed the amounts reasonably expected to be required for such purposes
(the accounts described in clauses (d) and (g), collectively, the “Excluded
Accounts”).

 



75

 

 

(e)           Further Assurances. At any time upon request of the Administrative
Agent, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may
reasonably deem necessary to maintain in favor of the Administrative Agent, for
the benefit of the Secured Parties, Liens and insurance rights on the Collateral
that are duly perfected in accordance with the requirements of, or the
obligations of the Loan Parties under, the Loan Documents and all applicable
Laws.

 

6.15Further Assurances.

 

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party.

 

6.16[Reserved].

 

6.17Compliance with Terms of Leaseholds.

 

Make all payments and otherwise perform all obligations in respect of all leases
of real property to which any Borrower or any Subsidiary of a Borrower is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

 

6.18Compliance with Environmental Laws.

 

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except, in any case, where the
failure to do so, either individually or in the aggregate, would not be
reasonably likely to have a Material Adverse Effect; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrowers nor any of
their Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

 



76

 

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals, extensions or refinancings thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.02(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(b);

 

(c)           Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; provided that a reserve or other
appropriate provision shall have been made therefor;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 



77

 

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(i)            Liens securing Indebtedness permitted under Section 7.02(c);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(j)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Borrower or any Subsidiary with any Lender, in each
case in the ordinary course of business in favor of the bank or banks with which
such accounts are maintained, securing solely the customary amounts owing to
such bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

 

(k)           Liens arising out of judgments or awards not resulting in an Event
of Default; provided the applicable Loan Party or Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review;

 

(l)            Any interest or title of a lessor, licensor or sublessor under
any lease, license or sublease entered into by any Loan Party or any Subsidiary
thereof in the ordinary course of business and covering only the assets so
leased, licensed or subleased;

 

(m)          other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed the Threshold Amount, provided that no such Lien
shall extend to or cover any Collateral;

 

(n)           precautionary UCC financing statements filed with respect to any
lease permitted by this Agreement; and

 

(o)           Liens securing Indebtedness permitted under Section 7.02(l).

 

7.02Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding on the date hereof and listed on Schedule
7.02 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

 



78

 

 

(c)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $2,500,000;

 

(d)           (i) the Holdco Note, (ii) unsecured Indebtedness of a Subsidiary
of a Borrower owed to such Borrower or a Subsidiary of such Borrower, which
Indebtedness in the case of this clause (ii), shall (x) to the extent required
by the Administrative Agent, be evidenced by promissory notes which shall be
pledged to the Administrative Agent as Collateral for the Secured Obligations in
accordance with the terms of the Security Agreement, (y) be on terms (including
subordination terms) acceptable to the Administrative Agent and (z) be otherwise
permitted under the provisions of Section 7.03 (“Intercompany Debt”); and (iii)
to the extent constituting Indebtedness, Investments and other intercompany
transactions by and between Borrowers and their Subsidiaries, which are
permitted by the terms of Section 7.03 and/or Section 7.08; provided, however,
for the avoidance of all doubt, that nothing in this subsection (d) or otherwise
in this Agreement shall limit, impair or hinder the ability of MagicJack to
cancel or forgive the Holdco Note in connection with any merger, dissolution or
other disposition of MagicJack permitted pursuant to Section 7.04(a) of this
Agreement;

 

(e)           Guarantees of any Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of a Borrower or any Guarantor;

 

(f)            unsecured Indebtedness not contemplated by the above provisions
in an aggregate principal amount not to exceed $1,000,000 at any time
outstanding; provided that the Loan Parties are in Pro Forma Compliance with
each of the financial covenants set forth in Section 7.11;

 

(g)           all Indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person;

 

(h)           (i) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business (provided that such Indebtedness is extinguished
within ten (10) Business Days of incurrence and (ii) endorsements for collection
or deposit in the ordinary course of business;

 

(i)            any subordinated Indebtedness that is subject to a subordination
agreement in favor of the Administrative Agent in form and substance reasonably
satisfactory to the administrative Agent and not in excess of $1,000,000 unless
otherwise agreed by the Administrative Agent and the Required Lenders;

 

(j)            contingent obligations in the ordinary course of business arising
under indemnity provisions in Contractual Obligations;

 

(k)           unsecured trade payables in the ordinary course of business and
payable on normal trade terms and not otherwise prohibited by the terms of this
Agreement; and

 



79

 

 

(l)            Indebtedness (i) in respect of the Existing Letter of Credit
Obligations and replacements thereof and other commercial and trade letters of
credit (including reimbursement obligations with respect to any such letters of
credit) in the ordinary course of business consistent with past practice, (ii)
pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, workers’ compensation claims, performance or
completion guarantees, surety, stay, customs, appeal, performance and/or return
of money bonds or other similar obligations incurred in the ordinary course of
business, and (iii) bank guarantees, bankers’ acceptances, performance, bid,
appeal and surety bonds, performance and completion guarantees, or similar
obligations, in each case, in the ordinary course of business or consistent with
past practice.

 

7.03Investments.

 

Make or hold any Investments, except:

 

(a)           Investments held by the Borrowers and their Subsidiaries in the
form of cash or Cash Equivalents;

 

(b)           advances to officers, directors and employees of the Borrowers and
their Subsidiaries in an aggregate amount not to exceed $150,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)           (i) Investments by the Borrowers and their Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrowers and their Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries of the Borrowers that are not Loan
Parties in other Subsidiaries that are not Loan Parties, (iv) so long as no
Event of Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in Subsidiaries that are
not Loan Parties, including, without limitation, the Excluded Subsidiary, the
India Subsidiary and MagicJack and its Subsidiaries in an aggregate amount
invested from the date hereof not to exceed $2,500,000 per fiscal year; and (v)
Investments consisting of Equity Interests obtained in connection with the
Permitted BroadSmart Reorganization and/or any other Permitted Transfers;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)           Guarantees permitted by Section 7.02;

 

(f)            Investments existing on the date hereof (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 7.03;

 

(g)           to the extent constituting Investments, transactions permitted
pursuant to Section 7.08;

 

(h)           Permitted Acquisitions;

 

(i)            other Investments not contemplated by the above provisions not
exceeding $2,500,000 in the aggregate in any fiscal year of the Borrowers; and

 



80

 

 

(j)            Dispositions permitted by Section 7.05 and any transfer expressly
excluded from the definition of “Disposition” herein.

 

7.04Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to any Borrower or to another
Loan Party;

 

(b)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

 

(c)           the Loan Parties may consummate the Permitted BroadSmart
Reorganization; and

 

(d)           any Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which a Borrower is
a party, such Borrower is the surviving Person and (ii) in the case of any such
merger to which any Loan Party (other than a Borrower) is a party, such Loan
Party is the surviving Person.

 

7.05Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)           Permitted Transfers;

 

(b)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions permitted by Section 7.04 and any transfer expressly
excluded from the definition of “Disposition” herein;

 

(e)           other Dispositions so long as (i) the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and shall be in an amount not less than the
fair market value of the property disposed of, (ii) if such transaction is a
Sale and Leaseback Transaction, such transaction is not prohibited by the terms
of Section 7.14, (iii) such transaction does not involve the sale or other
disposition of a minority Equity Interests in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section, and (v) the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Loan Parties and their Subsidiaries in all such transactions occurring after
the Closing Date shall not exceed $1,000,000 in the aggregate during any fiscal
year;

 



81

 

 

(f)            the use and disposition of Cash or Cash Equivalents to the extent
not otherwise prohibited by this Agreement or the other Loan Documents;

 

(g)           the disposition of accounts or payment intangibles (each as
defined in the UCC) resulting from the compromise or settlement thereof in the
ordinary course of business for less than the full amount thereof;

 

(h)           the license or sublicense, to third parties in arm’s length
commercial transactions in the ordinary course of business to the extent that
the same does not interfere in any material respect with the business and
operations of such Person;

 

(i)            the swap or exchange of any property in the ordinary course of
business for reasonably equivalent consideration;

 

(j)            the dissolution or winding down of any of the dormant or
immaterial Subsidiaries set forth on Schedule 7.05(j) by the Loan Parties in
their good faith business judgment; and

 

(k)           the disposition of any of the domain names of the Loan Parties set
forth on Schedule 7.05(k) by the Loan Parties in their good faith business
judgment having a value in the case of this clause (ii), not in excess of
$750,000 in the aggregate.

 

7.06Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, other than with
respect to Section 7.06(f) so long as no Event of Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom:

 

(a)           any Subsidiary of any Loan Party may make Restricted Payments to
any Loan Party other Loan Party;

 

(b)           [reserved];

 

(c)           the Borrower may make Permitted Distributions;

 

(d)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;

 

(e)           payments on subordinated indebtedness in accordance with the terms
of the applicable subordination agreement;

 

(f)            the Borrowers and the other Loan Parties may make Permitted Tax
Distributions to the Parent and/or Ultimate Parent; and

 



82

 

 

(g)           the Borrowers and the other Loan Parties may make payments to the
Parent and/or Ultimate Parent pursuant to the terms of the shared services
arrangements and other similar transactions contemplated by Section 7.08.

 

For the avoidance of doubt, the Borrowers and the other Loan Parties may make
Permitted Tax Distribution without regard to any Event of Default.

 

7.07Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrowers and their Subsidiaries on the date hereof
or any business substantially related or incidental thereto.

 

7.08Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions which
are entered into in the ordinary course of such Person’s business on fair and
reasonable terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arm’s length transaction with a Person
other than an officer, director or Affiliate; (b) shared employee or services
arrangements and other similar transactions by and among the Borrowers and any
or all of their Subsidiaries, the Parent and/or the Ultimate Parent described in
summary form on Schedule 7.08, as in existence on the Closing Date or as the
same Schedule 7.08 may be updated from time to time in a manner acceptable to
the Administrative Agent, provided that such acceptance may not be unreasonably
withheld, conditioned or delayed, and (c) other ordinary course transactions by
and among Borrowers and their Subsidiaries from and after the Closing Date on a
cost plus basis or otherwise on terms no less favorable to the Borrowers and
their Subsidiaries than would be able to be obtained from third parties on an
arm’s length basis.

 

7.09Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) to act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party, (iv) make loans or advances to any Loan Party, or (v) create
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired, except, in the case of clause (a)(v) only, for any document or
instrument governing Indebtedness incurred pursuant to Section 7.02(c) or (i),
and/or any Permitted Lien, provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, or (b) requires the grant of any Lien on property for any obligation
if a Lien on such property is given as security for the Secured Obligations,
except for any Permitted Lien.

 

7.10Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 



83

 

 

7.11Financial Covenants.

 

(a)           Consolidated Total Funded Debt Ratio. Permit the Consolidated
Total Funded Debt Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrowers set forth below to be greater than
the ratio set forth below opposite such period:

 

Measurement Period Ending Maximum Consolidated Total Funded Debt Ratio March 31,
2019 through June 30, 2019 2.50:1.00 September 30, 2019 through December 31,
2019 2.25:1.00 March 31, 2020 through June 30, 2020 2.00:1.00 September 30, 2020
through December 31, 2020 1.75:1.00 March 31, 2021 through June 30, 2021
1.50:1.00 September 30, 2021 through December 31, 2021 1.25:1.00 March 31, 2022
and each fiscal quarter ending thereafter 1.00:1.00

 

(b)           Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any Measurement Period ending as of
the end of any fiscal quarter of the Borrowers, commencing with the fiscal
quarter of the Borrowers ending March 31, 2019, to be less than 1.10:1.00.

 

(c)           Equity Cure. In the event the Borrowers fail to comply with any
covenant contained in Sections 7.11(a) or (b) for any Measurement Period (any
such failure, a “Financial Covenant Default”), the Borrowers shall have the
right to cure the resulting Event of Default on the following terms and
conditions (the “Equity Cure Right”):

 

(i)          If the Borrowers desire to cure any Financial Covenant Default, the
Borrowers shall deliver to the Administrative Agent irrevocable written notice
of the Borrowers’ intent to cure (a “Cure Notice”) no later than five (5)
Business Days after the earlier of (x) the date on which financial statements
and a Compliance Certificate executed by an Responsible Officer of each Borrower
for the applicable fiscal quarter are required to be delivered and (y) the date
on which financial statements and a Compliance Certificate for the applicable
fiscal quarter were actually delivered. The Cure Notice shall set forth the
calculation of the amount of the Equity Cure Investment necessary to cure the
applicable Financial Covenant Default pursuant to the terms hereof (the
“Financial Covenant Cure Amount”).

 

(ii)         If the Borrowers deliver a Cure Notice, Ultimate Parent shall,
directly or indirectly, purchase Capital Stock of Holdco that is not
Disqualified Capital Stock or make a cash capital contribution to Holdco
(collectively, an “Equity Cure Investment”) in an amount equal to the Financial
Covenant Cure Amount, no later than ten (10) Business Days after the earlier of
(x) the date on which financial statements and a Compliance Certificate for the
applicable fiscal quarter are required to be delivered and (y) the date on which
financial statements and a Compliance Certificate for the applicable fiscal
quarter were actually delivered. The cash proceeds received by Holdco from such
purchases or contributions shall be deemed to increase Consolidated Adjusted
EBITDA on a dollar-for-dollar basis, and the amount of such increase may be
included in a recalculation of the financial covenant(s) giving rise to the
Financial Covenant Default for the fiscal quarter immediately preceding such
purchase or contribution, as applicable, and, without duplication, for each of
the following three fiscal quarters.

 



84

 

 

(iii)        The Equity Cure Right shall not be exercised (x) in more than two
(2) fiscal quarters in any four consecutive fiscal quarter period or (y) more
than four (4) times during the term of this Agreement, and the amount of any
Equity Cure Investment shall be no greater than the amount of Consolidated
Adjusted EBITDA required to cause the Borrower to be in compliance with all
financial covenants, and any Financial Covenant Cure Amounts shall not exceed
$3,000,000 per each occurrence or $12,000,000 in the aggregate after the Closing
Date.

 

(iv)        Upon timely receipt by Holdco of the cash proceeds from the Equity
Cure Investment, and the immediate application of 100% of the proceeds thereof
as a mandatory prepayment of the outstanding Term Loans, the applicable
Financial Covenant Default shall be deemed cured.

 

(v)         Any Loans prepaid with the proceeds of an Equity Cure Investment
shall be deemed outstanding for the purpose of determining compliance with the
financial covenants for the fiscal quarter being cured and the next three fiscal
quarters.

 

7.12[Reserved].

 

7.13Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

 

(a)           Amend any of its Organization Documents in any manner adverse to
the Administrative Agent or the Lenders;

 

(b)           change its fiscal year;

 

(c)           without providing ten (10) days prior written notice to the
Administrative Agent (or such extended period of time as agreed to by the
Administrative Agent), change its name, state of formation, form of organization
or principal place of business; or

 

(d)           make any change in accounting policies or reporting practices,
except as required by GAAP.

 

7.14Sale and Leaseback Transactions.

 

Enter into any Sale and Leaseback Transaction.

 

85

 

 

7.15Prepayments, Etc. of Indebtedness.

 

Prepay, redeem, purchase, defease or otherwise satisfy or obligate itself to do
so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing any
Indebtedness, except (a) the prepayment of the Term Loans in accordance with the
terms of this Agreement, (b) regularly scheduled or required repayments or
redemptions of Indebtedness under the Indebtedness set forth in Schedule 7.02
and refinancings and refundings of such Indebtedness in compliance with Section
7.02(b) and (c) as may be permitted by the terms of any subordination agreement
in favor of the Administrative Agent.

 

7.16[Reserved].

 

7.17[Reserved].

 

7.18Sanctions.

 

Directly or indirectly, use the proceeds of the Term Loans, or lend, contribute
or otherwise make available the proceeds of the Term Loans to any Person, to
fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Arranger,
Administrative Agent, or otherwise) of Sanctions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)       Non-Payment. The Borrowers or any other Loan Party fail to pay (i)
when and as required to be paid herein, any amount of principal of the Term
Loans, or (ii) within three (3) days after the same becomes due, any interest on
the Term Loans or any fee due hereunder, or (iii) within five (5) days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)       Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.05, 6.08, 6.11,
Article VII or Article X or (ii) any of the Loan Parties fails to perform or
observe any term, covenant or agreement contained in Sections 3 or 4 of the
Security Agreement; or (ii) any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.10 or 6.12
and such failure remains un-remedied for a period of ten (10) days; or

 

(c)       Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

 

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (in each case other than
forecasted, forward-looking information and projections) shall be incorrect or
misleading when made or deemed made; or

 

86

 

 

(e)       Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts and as may be required by the terms of any subordination agreement in
favor of the Administrative Agent) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit, the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

 

(f)        Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for forty-five (45) calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)       Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)       Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage) that has, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of twenty (20) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect, or (ii) any one or more non-monetary final
judgments are entered that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of twenty (20) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

87

 

 

(i)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)        Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all
Obligations arising under the Loan Documents, ceases to be in full force and
effect in any material respect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)       Change of Control. There occurs any Change of Control.

 

Without limiting the provisions of Article VIII, if a Default shall have
occurred under the Loan Documents, then such Default will continue to exist
until it either is cured (to the extent specifically permitted) in accordance
with the Loan Documents or is otherwise expressly waived by Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as determined in accordance with Section 11.01; and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the Required Lenders or by the
Administrative Agent with the approval of the Required Lenders, as required
hereunder in Section 11.01.

 

8.02Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)       declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; and

 

(b)       exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law or
equity;

 

88

 

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, without further act of the Administrative Agent or any Lender.

 

8.03Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.15 and 2.17, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including the reasonable and documented
out-of-pocket fees, charges and disbursements of external counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal or interest) payable to the
Lenders (including, if reimbursable hereunder, the fees, charges and
disbursements of external counsel to the respective Lenders) arising under the
Loan Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Term Loans and other Secured Obligations
arising under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Term Loans and Secured Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

89

 

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01Appointment and Authority.

 

(a)       Appointment. Each of the Lenders hereby irrevocably appoints,
designates and authorizes Banc of California to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)       Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of such Lender for the purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for the purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Collateral Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent), shall be entitled to the benefits
of all provisions of this Article IX and Article XI (including Section 11.04(c),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

90

 

 

9.03Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrowers or a Lender.

 

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

91

 

 

9.04Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
the Term Loans, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of the Term Loans. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

 

9.05Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06Resignation of Administrative Agent.

 

(a)       Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

92

 

 

(b)       Removal of Administrative Agent. If the Person serving as the
Administrative Agent is a Defaulting Lender pursuant to clause (e) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable Law, by notice in writing to the Borrowers and such Person remove
such Person as the Administrative Agent and, in consultation with the Borrowers,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date

 

(c)       Effect of Resignation. With effect from the Resignation Effective Date
or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring Administrative Agent as of the Resignation Effective Date or the
Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

9.07Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

93

 

 

9.08No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of the Term Loans shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.11, 2.12(b) and 11.04) allowed in
such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12(b) and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to (a)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States,
including under Section 363 of the Bankruptcy Code of the United States or any
similar Laws in any other jurisdictions to which a Loan Party is subject, or (b)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not unduly delay the ability of the
Administrative Agent to credit bid and purchase at such sale or other
disposition of the Collateral and, if such claims cannot be estimated without
unduly delaying the ability of the Administrative Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Secured
Parties whose Secured Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Secured Obligations credit
bid in relation to the aggregate amount of Secured Obligations so credit bid) in
the asset or assets so purchased (or in the Equity Interests of the acquisition
vehicle or vehicles that are used to consummate such purchase). Except as
provided above and otherwise expressly provided for in this Agreement, in the
other Loan Documents or in the other Collateral Documents, the Administrative
Agent will not execute and deliver a release of any Lien on any Collateral. Upon
request by the Administrative Agent or the Borrower at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
any such Liens on particular types or items of Collateral pursuant to this
Section 9.09.

 

94

 

 

9.10Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) irrevocably authorize the Administrative Agent,
at its option and in its discretion:

 

(a)       to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document or Collateral Document, or
(iii) if approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 11.01;

 

(b)       to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

 

(c)       to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

95

 

 

9.11Secured Cash Management Agreements and Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

 

9.12Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans;

 

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

96

 

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

 

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent and not, for the avoidance of doubt, to or for
the benefit of Borrowers or any other Loan Party, that the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any
documents related to hereto or thereto).

 

ARTICLE X
CONTINUING GUARANTY

 

10.01Guaranty.

 

Each Secured Guarantor hereby absolutely and unconditionally, jointly and
severally guarantees, as a guaranty of payment and performance and not merely as
a guaranty of collection, prompt payment when due, whether at stated maturity,
by required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all Obligations and Additional Secured Obligations (for
each Secured Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Secured
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Secured Guarantor and (b) the liability of each Secured Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law. The Administrative Agent’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Secured
Guarantor, and conclusive for the purpose of establishing the amount of the
Secured Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Secured Obligations or any
instrument or agreement evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Secured Obligations
which might otherwise constitute a defense to the obligations of the Secured
Guarantors, or any of them, under this Guaranty, and each Secured Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing, in each case, except for the
defense of payment of the Obligations in full and the occurrence of the Facility
Termination Date.

 

10.02Rights of Lenders.

 

Each Secured Guarantor consents and agrees that the Secured Parties may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Secured Obligations. Without limiting the generality of the
foregoing, each Secured Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Secured Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of such Secured Guarantor.

 

97

 

 

10.03Certain Waivers.

 

Each Secured Guarantor waives (a) any defense arising by reason of any
disability or other defense of the Borrowers or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrowers or any other Loan Party; (b)
any defense based on any claim that such Secured Guarantor’s obligations exceed
or are more burdensome than those of the Borrowers or any other Loan Party; (c)
the benefit of any statute of limitations affecting any Secured Guarantor’s
liability hereunder; (d) any right to proceed against the Borrowers or any other
Loan Party, proceed against or exhaust any security for the Secured Obligations,
or pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
Law limiting the liability of or exonerating guarantors or sureties, in each
case, except for the defense of payment of the Obligations in full and the
occurrence of the Facility Termination Date. Each Secured Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations. Each Secured Guarantor waives any rights and
defenses that are or may become available to it by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code.

 

10.04Obligations Independent.

 

The obligations of each Secured Guarantor hereunder are those of primary
obligor, and not merely as surety, and are independent of the Secured
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Secured Guarantor to enforce this Guaranty whether
or not the Borrowers or any other person or entity is joined as a party.

 

10.05Subrogation.

 

No Secured Guarantor shall exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until all of the Secured Obligations and any amounts payable
under this Guaranty have been indefeasibly paid and performed in full. If any
amounts are paid to a Secured Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Administrative Agent to
reduce the amount of the Secured Obligations, whether matured or unmatured.

 

98

 

 

10.06Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrowers or a Secured Guarantor is
made, or any of the Secured Parties exercises its right of setoff, in respect of
the Secured Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Secured Guarantor under this paragraph shall survive termination of this
Guaranty.

 

10.07Stay of Acceleration.

 

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Secured Guarantor
or the Borrowers under any Debtor Relief Laws, or otherwise, all such amounts
shall nonetheless be payable by each Secured Guarantor, jointly and severally,
immediately upon demand by the Secured Parties.

 

10.08Condition of Borrowers.

 

Each Secured Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from the Borrowers and
any other guarantor such information concerning the financial condition,
business and operations of the Borrowers and any such other guarantor as such
Secured Guarantor requires, and that none of the Secured Parties has any duty,
and such Secured Guarantor is not relying on the Secured Parties at any time, to
disclose to it any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (each Secured Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

 

10.09Appointment of Borrowers.

 

Each of the Secured Guarantors hereby appoints the Borrowers and the Borrowing
Agent, where applicable, to act as its agent for all purposes of this Agreement
and the other Loan Documents and agrees that (a) the Borrowers and the Borrowing
Agent, where applicable, may execute such documents on behalf of such Secured
Guarantor as the Borrowers or the Borrowing Agent, where applicable, deem(s)
appropriate in their or its sole discretion and each Secured Guarantor shall be
obligated by all of the terms of any such document executed on its behalf, (b)
any notice or communication delivered by the Administrative Agent or the Lender
to the Borrowers or the Borrowing Agent, where applicable, shall be deemed
delivered to each Secured Guarantor and (c) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Borrowers or the Borrowing Agent, where applicable, on
behalf of each Secured Guarantor.

 

99

 

 

10.10Right of Contribution.

 

The Secured Guarantors agree among themselves that, in connection with payments
made hereunder, each Secured Guarantor shall have contribution rights against
the other Secured Guarantors as permitted under applicable Law.

 

10.11Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party, becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article X voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

ARTICLE XI
MISCELLANEOUS

 

11.01Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)       waive any condition set forth in Section 4.01, without the written
consent of each Lender;

 

(b)       extend or increase any Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition set
forth in Section 4.01 or the waiver of any Default shall not constitute an
extension or increase of any Commitment of any Lender);

 

(c)       postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary to postpone or rescind any obligation of the Borrowers to pay
interest at the Default Rate;

 

100

 

 

(d)       reduce the principal of, or the rate of interest specified herein on,
the Term Loans, or (subject to clause (ii) of the third proviso to this Section
11.01) any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Margin that would result in a reduction of any interest rate on the Term Loans
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest or at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on the Term Loans or to reduce
any fee payable hereunder;

 

(e)       change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any prepayment of the Term Loans from the
application thereof set forth in the applicable provisions of Section 2.07(f) in
any manner that materially and adversely affects the Lenders without the written
consent of the Required Lenders or (iii) 2.14(f) in a manner that would alter
the pro rata application required thereby without the written consent of each
Lender directly affected thereby;

 

(f)        change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(g)       release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;

 

(h)       release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

(i)        release the Borrowers or permit the Borrowers to assign or transfer
any of their rights or obligations under this Agreement or the other Loan
Documents without the consent of each Lender; or

 

(j)        impose any greater restriction on the ability of any Lender to assign
any of its rights or obligations hereunder without the written consent of the
Required Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (B) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (C) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

 

101

 

 

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Borrowers only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

11.02Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)         if to the Borrowers or any other Loan Party, or the Administrative
Agent, to the address, fax number, e-mail address or telephone number specified
for such Person on Schedule 1.01(a); and

 

(ii)        if to any other Lender, to the address, fax number, e-mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

102

 

 

(b)       Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail address and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may each, in its or their discretion, agree to accept notices and
other communications to it or to them hereunder by electronic communications
pursuant to procedures approved by it or them, provided that approval of such
procedures may be limited to particular notices or communications. For the
avoidance of doubt, notices delivered to request Interest Periods may be made by
electronic mail and need not include an executed signature; provided that such
electronic notice shall be in a form reasonably acceptable to the Administrative
Agent and from a Responsible Officer of Borrowing Agent, which Responsible
Officer shall be covered by an incumbency certificate previously or concurrently
delivered to the Administrative Agent.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail address or
other written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWERS MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrowers’, any Loan Party’s
or the Administrative Agent’s transmission of Borrowers Materials or any other
Information through the Internet, telecommunications, electronic or other
information transmission systems.

 

(d)       Change of Address, Etc. Each of the Borrowers or the Administrative
Agent and the Swingline Lender may change its or their address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrowers or the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, fax number and e-mail address
to which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one (1) individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States federal or state securities laws.

 

103

 

 

(e)       Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party, in each
case, except to the extent of the indemnified party’s own gross negligence or
willful misconduct. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.15), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.15, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

104

 

 

11.04Expenses; Indemnity; Damage Waiver.

 

(a)       Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of external counsel for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent
(including the reasonable and documented fees, charges and disbursements of any
external counsel for the Administrative Agent), (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans; provided, that the reimbursement under
this clause (ii) shall be limited to the reasonable and documented out-of-pocket
costs of one firm of counsel for the Administrative Agent (plus local counsel)
and (if applicable and reasonably necessary) one local counsel in each relevant
material jurisdiction for Administrative Agent and (iii) after the occurrence
and during the continuance of an Event of Default, also all reasonable and
documented out-of-pocket expenses incurred by any Lender (including the
reasonable and documented fees, charges and disbursements of any external
counsel for any Lender), (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, that the reimbursement under
this clause (iii) shall be limited to the reasonable and documented
out-of-pocket costs of one firm of counsel (plus local counsel) for the Lenders,
taken as a whole (and, in the case of an actual or perceived conflict of
interest, of another firm of counsel for such affected Lender, as applicable)
and (if applicable and reasonably necessary) one local counsel in each relevant
material jurisdiction for the Lenders).

 

(b)       Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
actual and documented out-of-pocket losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any external counsel for any Indemnitee provided that the same
shall be limited to the reasonable and documented out-of-pocket costs of one
firm of counsel (plus local counsel) to all Lenders (and, in the case of an
actual or perceived conflict of interest, of another firm of counsel for such
affected Lender) and (if applicable and reasonably necessary) and one firm of
counsel (plus local counsel) to Administrative Agent and (if applicable and
reasonably necessary) one local counsel in each relevant material jurisdiction
for all Lenders and one local counsel in each relevant material jurisdiction for
Administrative Agent and, solely in the case of a conflict of interest between
Lenders, one additional primary counsel and (if applicable and reasonably
necessary) one local counsel in each relevant material jurisdiction for each
group of affected Lenders similarly situated and taken as a whole), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) the Term Loans or the use or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party or any of the Borrowers’ or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) arise out of any claim, litigation, investigation or proceeding brought by
such Indemnitee solely against another Indemnitee (other than any claim,
litigation, investigation or proceeding that is brought by or against
Administrative Agent, acting in its capacity as Administrative Agent) that does
not involve any act or omission of a Loan Party. Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

105

 

 

(c)       Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the aggregate outstanding principal
amount of the Term Loans at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender), such payment to be
made severally among them based on such Lender’s pro rata share of the Term
Loans (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought), provided, further that, the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14(d).

 

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Term Loans or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

106

 

 

(e)       Payments. All amounts due under this Section shall be payable not
later than twenty (20) days after demand therefor.

 

(f)        Survival. The agreements in this Section and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06Successors and Assigns.

 

(a)       Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

107

 

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its Term
Loan at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans at the time owing to it (in each case with respect
to any Facility) or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
principal outstanding balance of the Term Loan of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Term Loan assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except (A) to the extent required by subsection (b)(i)(B) of this Section and
(B) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person, (D) to any Person if such
Person would be entitled to receive any greater payment under Section 3.01 or
Section 3.04, with respect to such assigned rights and obligations, than the
Lender from whom it acquired the applicable rights and obligations would have
been entitled to receive, or (E) the Persons set forth on Schedule 11.06(b) as
of the Closing Date and their respective Affiliates.

 

108

 

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of the Term Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon),
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)       Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts (and stated interest) of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

109

 

 

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Term Loan; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participations.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01, 3.04
or 3.05, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

110

 

 

(e)       Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

11.07Treatment of Certain Information; Confidentiality.

 

(a)       Treatment of Certain Information. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and will agree to keep such Information confidential on
substantially the same terms as the terms hereof), (ii) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (iii) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, (iv) to any other party hereto, (v) to the extent reasonably
necessary in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating the Borrowers or their Subsidiaries or the credit
facilities provided hereunder or (B) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, or
(viii) with the consent of the Borrowers or to the extent such Information (1)
becomes publicly available other than as a result of a breach of this Section or
(2) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers. For purposes of this Section, “Information” means all information
received from the Borrowers or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(b)       Non-Public Information. Each of the Administrative Agent and the
Lenders acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

 

111

 

 

(c)       Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

 

(d)       Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

 

11.08Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender Issuer or any such Affiliate to or
for the credit or the account of the Borrowers or any other Loan Party against
any and all of the Obligations of the Borrowers or such Loan Party now or
hereafter existing and then due and owing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrowers or
such Loan Party may be contingent or unmatured, secured or unsecured, or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

11.09Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

112

 

 

11.10Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

 

11.11Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at any time. Such representations and warranties shall continue in
full force and effect on each date made or deemed made pursuant to this
Agreement or any other Loan Document as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

 

11.12Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

113

 

 

11.13Replacement of Lenders.

 

If the Borrowers are entitled to request a designation or assignment of a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any Lender demands payment under
Sections 3.01, 3.04 or 3.05, or if any other circumstance exists hereunder that
gives the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)       the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b)(iv);

 

(b)       such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Term Loan, accrued interest thereon, and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)       in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)       such assignment does not conflict with applicable Laws; and

 

(e)       in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

11.14Governing Law; Jurisdiction; Etc.

 

(a)       GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS
TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

 

114

 

 

(b)       SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT THEY WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA SITTING
IN THE COUNTY OF LOS ANGELES AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS OR THEIR PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)       WAIVER OF VENUE. THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

115

 

 

IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CLAIM AND
THE WAIVER SET FORTH ABOVE IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES
HERETO AGREE AS FOLLOWS:

 

WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN THE IMMEDIATELY SUCCEEDING
PARAGRAPH BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING
IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 

THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR RECOUPMENT),
(C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR ANCILLARY
REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY
RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT
THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES
DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT
WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT
TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE THE
MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE PROCEEDING. ALL
PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL
BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT
REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE
REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING
SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE
COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL
ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE
REFEREE.

 

116

 

 

THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES HERETO
SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY IN
ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY ORDERS
IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE
OF CALIFORNIA.

 

THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT LAW
IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL REFERENCE
PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT
AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM
THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

11.16Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Event of Default
has occurred and is continuing, the Loan Parties may make and receive payments
with respect to Intercompany Debt; provided, that in the event that any Loan
Party receives any payment of any Intercompany Debt at a time when such payment
is prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

 

117

 

 

11.17No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrowers and each other Loan Party
acknowledge and agree, and acknowledge their Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arranger and the Lenders
are arm’s-length commercial transactions between the Borrowers, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates and the Lenders and their Affiliates
(collectively, solely for purposes of this Section, the “Lenders”), on the other
hand, (ii) each of the Borrowers and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Borrowers and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates and each Lender
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for the Borrowers, any other Loan
Party or any of their respective Affiliates, or any other Person and (ii)
neither the Administrative Agent, any of its Affiliates nor any Lender has any
obligation to the Borrowers, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent and its Affiliates and the Lenders may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any of its Affiliates nor any Lender has any
obligation to disclose any of such interests to the Borrowers, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrowers and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

11.18Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, California’s Uniform Electronic
Transactions Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

11.19USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrowers and the other Loan Parties agree to,
promptly following a request by the Administrative Agent or any Lender, provide
all such other documentation and information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

118

 

 

11.20Borrowing Agency Provisions.

 

(a)       Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity, whether verbally, in writing or through
electronic methods to (i) borrow, (ii) sign and endorse notes, (iii) execute and
deliver all instruments, documents, applications, security agreements, and all
other certificates, notices, writings and further assurances now or hereafter
required hereunder, (iv) make elections regarding interest rates, and (v)
otherwise take action under and in connection with this Agreement and the other
Loan Documents, all on behalf of and in the name such Borrower or the Borrowers,
and hereby authorizes the Administrative Agent to pay over or credit all loan
proceeds hereunder in accordance with the request of Borrowing Agent.

 

(b)       The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request. Neither the Administrative
Agent nor any Lender shall incur liability to the Borrowers as a result thereof.
To induce the Administrative Agent and the Lenders to do so and in consideration
thereof, each Borrower hereby indemnifies the Administrative Agent and each
Lender and holds the Administrative Agent and each Lender harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against the Administrative Agent or any Lender by any Person
arising from or incurred by reason of the handling of the financing arrangements
of the Borrowers as provided herein, the reliance by the Administrative Agent or
any Lender on any request or instruction from Borrowing Agent to the
Administrative Agent or any other action taken by the Administrative Agent or
any Lender with respect to this Section 11.20 except due to willful misconduct
or gross (not mere) negligence by the indemnified party (as determined by a
court of competent jurisdiction in a final and non-appealable judgment).

 

(c)       All Obligations shall be joint and several, and each Borrower shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Borrower shall in no way
be affected by any extensions, renewals and forbearance granted by the
Administrative Agent or any Lender to any Borrower, the failure of the
Administrative Agent or any Lender to give any Borrower notice of borrowing or
any other notice, any failure of the Administrative Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by the
Administrative Agent or any Lender of any Collateral now or thereafter acquired
from any Borrower, and such agreement by each Borrower to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by the
Administrative Agent or any Lender to the other Borrowers or any Collateral for
such Borrower’s Obligations or the lack thereof. Each Borrower waives all
suretyship defenses.

 

11.21Waiver of Subrogation.

 

Each Borrower expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution of any other claim which such Borrower may
now or hereafter have against the other Borrowers or any other Person directly
or contingently liable for the Obligations hereunder, or against or with respect
to any other Borrowers’ property (including, without limitation, any property
which is Collateral for the Obligations), arising from the existence or
performance of this Agreement, until termination of this Agreement and repayment
in full of the Obligations.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

119

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS: BRPI ACQUISITION CO LLC,
a Delaware limited liability company         By:     Name:     Title:  

 

  UNITED ONLINE, INC.,
a Delaware corporation         By:     Name:     Title:  

 

  YMAX CORPORATION,
a Delaware corporation         By:     Name:     Title:  

 

Credit Agreement

 

 

SECURED GUARANTORS: NETZERO, INC.,
a Delaware corporation         By:     Name:     Title:  

 

  JUNO ONLINE SERVICES, INC.,
a Delaware corporation         By:     Name:     Title:  

 

  JUNO INTERNET SERVICES, INC.,
a Delaware corporation         By:     Name:     Title:  

 

  CLASSMATES MEDIA CORPORATION,
a Delaware corporation         By:     Name:     Title:  

 

  NETZERO MODECOM, INC.,
a Delaware corporation         By:     Name:     Title:  

 

Credit Agreement

 

 

  NETZERO WIRELESS, INC.,
a Delaware corporation         By:     Name:     Title:  

 

  UNITED ONLINE ADVERTISING NETWORK, INC.,
a Delaware corporation         By:     Name:     Title:  

 

  UNITED ONLINE WEB SERVICES,
a Delaware corporation         By:     Name:     Title:  

 

  MAGICJACK HOLDINGS CORPORATION,
a Delaware corporation         By:     Name:     Title:  

 

Credit Agreement

 

 

  BROADSMART HOLDING CO INC.,
a Delaware corporation         By:     Name:     Title:  

 

  BROADSMART GLOBAL, INC.,
a Florida corporation         By:     Name:     Title:  

 

  MAGICJACK LP,
a Delaware limited partnership         By: MAGICJACK HOLDINGS CORPORATION, its
General Partner         By:     Name:     Title:  

 

  YMAX COMMUNICATIONS CORP. OF VIRGINIA,
a Virginia corporation         By:     Name:     Title:  

 

  MAGICJACK SMB, INC.,
a Florida corporation         By:     Name:     Title:  

 

Credit Agreement

 

 

  TIGER JET NETWORK, INC.,
a California corporation         By:     Name:     Title:  

 

Credit Agreement

 

 

ADMINISTRATIVE AGENT: BANC OF CALIFORNIA, N.A.         By:     Name:     Title:
 

 

Credit Agreement

 

 

LENDERS: BANC OF CALIFORNIA, N.A.         By:     Name:     Title:  

 

Credit Agreement

 

 

  UMPQUA BANK         By:     Name:     Title:  

 

Credit Agreement

 

 

  BANKUNITED, N.A.         By:     Name:     Title:  

 

Credit Agreement

 

 

LENDERS: BANK HAPOALIM B.M.         By:     Name:     Title:  

 

Credit Agreement

 

 

SCHEDULE 1.01(a)

 

Certain Addresses for Notices

 

Borrowers:

 

c/o BRPI Acquisition Co LLC
21255 Burbank Blvd.
Suite 400
Woodland Hills, CA 91367
Attn: Phillip Ahn
Email: Pahn@BRileyfin.com

 

-and-

 

Attn: Patrick Murphy
Email: PMurphy@corp.untd.com

 

Administrative Agent:

 

Banc of California, N.A.
601 South Figueroa Street, Suite 2800
Los Angeles, California 90017
Attn: Thomas Hill
Phone: (213) 226-9233
Email: Tom.Hill@bancofcal.com

 

With a copy to (which shall not constitute notice): With a copy to (which shall
not constitute notice): Brown Rudnick LLP
One Financial Center
Boston, MA 02111
Attn: Mary D. Bucci, Esq.
Phone: (617) 856-8134
Email: mbucci@brownrudnick.com Buchalter, a Professional Corporation
1000 Wilshire Boulevard, Suite 1500
Los Angeles, California 90017
Attn: Anthony R. Callobre, Esq.
Phone: (213) 891-5024
Email: acallobre@buchalter.com

 

Schedule 1.01(a)

 

 

SCHEDULE 1.01(b)

 

Commitments and Applicable Percentages

 

Lender Term Commitment Applicable Percentage Banc of California, N.A.
$30,000,000 37.500000% Umpqua Bank $20,000,000 25.000000% BankUnited, N.A.
$15,000,000 18.750000% Bank Hapoalim B.M. $15,000,000 18.750000% Total:
$80,000,000.00 100%

 

Schedule 1.01(b)